 

 

TherapeuticsMD, Inc. 10-Q [txmd-10q_093019.htm]

Exhibit 10.2

 

CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT BECAUSE IT IS
NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM TO THE REGISTRANT IF
PUBLICLY DISCLOSED. [***] INDICATES THAT INFORMATION HAS BEEN REDACTED.

 

LEASE

 

BY AND BETWEEN

 

951 YAMATO ACQUISITION COMPANY, LLC

(“Landlord”)

 

and

 

TherapeuticsMD, Inc.

(“Tenant”)

 

 

 

TABLE OF CONTENTS

 

 

 

Page

1.

TERMS

1

2.

THE PREMISES

4

3.

TERM

5

4.

CONDITION OF THE PREMISES

5

5.

MONTHLY RENT

6

6.

TAXES

7

7.

OPERATING EXPENSES

8

8.

RECONCILIATION

10

9.

INSURANCE

12

10.

WAIVER OF SUBROGATION

13

11.

SECURITY DEPOSIT

14

12.

USE

14

13.

MAINTENANCE; SERVICES

15

14.

SUBLEASE; ASSIGNMENT

16

15.

INDEMNITY; NON-LIABILITY OF LANDLORD

18

16.

UTILITIES

19

17.

HOLDING OVER

20

18.

NO RENT DEDUCTION OR SET OFF

20

19.

CASUALTY

20

20.

SUBORDINATION; ESTOPPEL LETTERS

21

21.

ALTERATIONS; RESTORATION

22

22.

DEFAULT; REMEDIES

24

23.

LANDLORD’S DEFAULT

27

24.

NOTICES

27

25.

EMINENT DOMAIN

28

26.

QUIET ENJOYMENT

28

27.

RULES AND REGULATIONS

28

28.

ENVIRONMENTAL

29

29.

INTENTIONALLY OMITTED

29

 

i

 

 

 

30.

BROKERS

29

31.

MISCELLANEOUS

30

32.

SOUTH FLORIDA COMMUTER SERVICE PROGRAMS

31

33.

CITY APPLICATION

31

34.

RADON GAS

32

35.

MOLD

32

36.

PARKING

32

37.

SIGNAGE

33

38.

RIGHT OF ENTRY

33

39.

CERTAIN RIGHTS RESERVED TO LANDLORD

33

40.

LEASE COMMENCEMENT/ACCEPTANCE OF PREMISES

34

41.

WAIVER OF RIGHT TO JURY TRIAL

34

42.

RECORDING

34

43.

SUBORDINATION OF LANDLORD’S LIEN

34

44.

NO RELOCATION

34

 

ii

 

 

1.            TERMS.  Each reference in this Lease to any of the following
subjects shall be construed to incorporate the data stated for that subject in
this Section 1:

 

Effective Date:

October 5, 2018

 

Name of Tenant:

TherapeuticsMD, Inc., a Nevada corporation

 

Notice Address of Tenant:

(a)  Prior to possession:

 

6800 Broken Sound Parkway NW

3rd Floor

Boca Raton, Florida 33487

 

(b)  Following the Full Premises Commencement Date:

951 Yamato Road

Suite 160

Boca Raton, Florida 33431

 

Name of Landlord:

951 Yamato Acquisition Company, LLC

 

Notice Address of Landlord:

 

 

 

with a copy to:

138 Conant Street

Beverly, MA  01915

Attention:  Director of Asset Management

 

Michael C. Wilde, Esq.

BAKER & HOSTETLER LLP

SunTrust Center, Suite 2300

200 South Orange Avenue

Orlando, Florida 32801

 

Landlord’s Remittance Address:

951 Yamato Acquisition Company

P.O. Box 864885

Orlando, FL  32886-4885

 

Building:

The building located at

951 Yamato Road, Boca Raton, Florida

 

Property:

The Building and the real property on which the Building is located and any
other buildings and improvements located thereon as shown on the site plan
attached hereto as Exhibit A-1.  For all purposes under this Lease, the Property
shall include all related site land, property, improvements, parking facilities,
common areas, driveways, sidewalks and landscaping which form a part of the
project located at 951 Yamato Road, Boca Raton, Florida 33431 and commonly known
as 951 Yamato Road.

 

 

1

 

 

Premises:

Approximately 56,212 rentable square feet of space located on the first and
second floors of the south wing of the Building and comprised of: (i) Suite 150
containing approximately 27,321 rentable square feet (“Suite 150”), (ii)
Suite 220 containing approximately 21,330 rentable square feet (“Suite 220”) and
(iii) Suite 160 on the first floor of the west wing containing approximately
7,561 rentable square footage (“Suite 160”), as shown by the floor plans
attached hereto as Exhibit A.  The “rentable square footage” of the Premises
shall be deemed to be 56,212 square feet for all purposes under this lease.  The
usable square footage of the Premises has been measured in accordance with the
American National Standard Method of Measuring Floor Area in Office Buildings of
the Building Owners and Managers Association International (ANSI Z65.1-2010),
provided the load factor is not calculated per BOMA.

 

Permitted Use:

General office use, and no other use or purpose.

 

Term:

The period of time beginning on the Suite 160 Commencement Date and ending at
11:59 P.M. on the Expiration Date.

 

Suite 160 Commencement Date:

Subject to the terms of Section 3 of the Lease, the earlier to occur of (i)
October 27, 2018 or (ii) the date Tenant commences operation of its business in
Suite 160.  Tenant shall confirm the Suite 160 Commencement Date pursuant to the
terms herein.

 

Full Premises Commencement Date:

Subject to the terms of Section 3 of the Lease, the Full Premises Commencement
Date shall be the earlier to occur of (i) “Substantial Completion” of the
“Tenant Improvements” (as said terms are defined in the Work Letter attached as
Exhibit F) but no earlier than June 1, 2019 or (ii) the date Tenant commences
operation of its business in either Suite 150 or Suite 220.  Tenant shall
confirm the Full Premises Commencement Date pursuant to the terms herein.

 

Expiration Date:

That certain date which is the last day of the one hundred thirty second (132nd)
complete calendar month following the Full Premises Commencement Date.

 

Tenant’s Percentage:

[***]%, being the ratio of rentable square footage of the Premises to the total
rentable square footage of the Building (currently [***] rentable square feet),
provided that until the occurrence of the Full Premises Commencement Date the
Tenant’s Percentage shall be [***]% (based on Suite 160).

 

 

2

 

 

Prepaid Rent:

$[***] (to be applied, pursuant to the terms herein), representing the amounts
estimated for the first month in which rent is payable for the entire Premises
(estimated to be $[***]) and the last month in which rent is payable for the
entire Premises (estimated to be $[***]).  Provided that (i) Tenant has paid all
amounts due and has otherwise performed all obligations hereunder, (ii) there
exists no Event of Default hereunder, and (iii) this Lease is then in full force
and effect, the Landlord shall credit the remaining portion of the Prepaid Rent
(after deducting the amount for the first month’s rent) to the Rent payable for
the month of January 2024, with such credit to be conditioned on (i), (ii), and
(iii) above.  In the event the conditions above are not satisfied as of December
31, 2023, the remaining portion of the Prepaid Rent shall be held and credited
to the last month of the Term.

 

Security Deposit:

$[***].

 

Exhibits:

Exhibit A-1          Site Plan of the Building

Exhibit A-2          Location of Parking Spaces

Exhibit A-3          Building Lot and Shared Lot

Exhibit A              The Premises

Exhibit B              Rules and Regulations

Exhibit C              Commencement Letter

Exhibit D              Additional Stipulations

Exhibit E              Suite 160 Work Letter

Exhibit F              Landlord Work Letter

Exhibit G             Intentionally Deleted

Exhibit H             Current Lender Form SNDA

Exhibit I               Assumed Rent Table

Exhibit J               Landlord’s Agreement

All of the Exhibits listed above are incorporated into and made part of this
Lease. 

 

3

 

 

Rent:

Base Rent and all Additional Rent, plus all applicable sales tax thereon.

 

Additional Rent:

All amounts required to be paid by Tenant to Landlord pursuant to this Lease
other than Base Rent, including, without limitation, Tenant’s Percentage of
Operating Expenses and Taxes.

 

Base Rent:

Base Rent is at the initial rate of $[***] per rentable square foot, plus all
applicable sales tax thereon, escalating annually at the rate of [***]% on each
anniversary of the Suite 160 Commencement Date (as to the Base Rent for Suite
160) and each anniversary of the Full Premises Commencement Date (as to the Base
Rent for Suite 150 and Suite 220) with the Term to expire at the end of the
132nd full month from the Full Premises Commencement Date.

 

Notwithstanding the foregoing, Base Rent and Tenant’s Percentage of Operating
Expenses and Taxes for Suite 160 (7,561 rentable square feet) shall be abated
for the first [***] ([***]) [***] period of the Term commencing on the Suite 160
Commencement Date (the “Suite 160 Rent Abatement Period”).  The Base Rent and
Tenant’s Percentage of Operating Expenses and Taxes for Suite 160 due for any
partial calendar month immediately following the Suite 160 Rent Abatement Period
shall be prorated based on the number of days in that month.  Notwithstanding
anything herein to the contrary, during the Suite 160 Rent Abatement Period,
Tenant shall pay the Tenant’s Percentage of electricity for Suite 160 and
Tenant’s Percentage of janitorial services for Suite 160 which is estimated to
be $[***] psf, provided that Tenant’s Percentage of electricity and janitorial
services shall be subject to reconciliation based upon the actual cost of the
electricity and janitorial services, but in no event shall the cost exceed
$[***] per rsf for calendar year 2018. 

 

Further, notwithstanding the foregoing, Base Rent and Tenant’s Percentage of
Operating Expenses and Taxes for the Suite 150 (27,321 rentable square feet) and
Suite 220 (21,330 rentable square feet) shall be abated for the [***] ([***])
[***] period commencing on the Full Premises Commencement Date (the “Suites 150
& 220 Rent Abatement Period”).  The Base Rent and Tenant’s Percentage of
Operating Expenses and Taxes for Suites 150 & 220 due for any partial calendar
month immediately following the Suites 150 & 220 Rent Abatement Period shall be
prorated based on the number of days in that month.  Tenant shall pay the
Tenant’s Percentage of electricity for Suite 150 and Suite 220 and Tenant’s
Percentage of janitorial services for Suite 150 and Suite 220, which shall be
based on 2019 budgets, provided that Tenant’s Percentage of electricity and
janitorial services shall be subject to reconciliation based upon the actual
cost of the electricity and janitorial services, but in no event shall the cost
exceed $[***] per rsf for calendar year 2019.

 

2.           THE PREMISES.  Landlord leases to Tenant, and Tenant leases from
Landlord, upon and subject to the terms and conditions of this Lease, the
Premises together with certain rights to the Common Areas as hereinafter
specified, it being acknowledged and agreed that the commencement dates for the
respective suites of the Premises shall be staggered in accordance with the
terms herein.  The term “Common Areas” is defined as all areas and facilities
outside the Premises and within the exterior boundary line of the Property that
are designated by Landlord from time to time for the general non-exclusive use
of Landlord, Tenant and the other tenants of the Building and their respective
employees, suppliers, customers and invitees, including, but not limited to,
common entrances, lobbies, corridors, stairwells, public restrooms, conference
rooms, elevators, parking areas, loading and unloading areas, roadways and
sidewalks.

 

4

 

 

3.           TERM.  The Premises, or applicable portion thereof as they case may
be, are leased for the Term.  If for any reason Landlord is unable to deliver
possession of the Suite 160 Premises to Tenant on or prior to October 7, 2018
(subject to a day-for-day extension due to Force Majeure), in addition to any
other free rent periods as provided for in this Lease, Tenant shall receive one
day of free rent for each day in the period commencing on October 7, 2018
(subject to a day-for-day extension due to Force Majeure) and ending on the date
that Landlord delivers the Suite 160 Premises to Tenant.  If Landlord has not
completed the Phase 2 portion of the Landlord’s Suite 160 Work (as defined in
Exhibit E) on or before December 15, 2018 (subject to a day-for-day extension
due to Force Majeure or Tenant Delay), in addition to any other free rent
periods as provided for in this Lease, Tenant shall receive one day of free rent
for each day in the period commencing on December 15, 2018 (subject to a
day-for-day extension due to Force Majeure or Tenant Delay) and ending on the
date that Landlord completes the Phase 2 portion of the Landlord’s Suite 160
Work.  If for any reason Landlord is unable to deliver possession of the
Suite 150 & Suite 220 portion of the Premises to Tenant on or prior to July 1,
2019 (subject to a day-for-day extension due to (i) Force Majeure, (ii) Tenant’s
failure to fully approve of the plans for Tenant Improvements by November 15,
2018, or (iii) Tenant Delay) in the condition required by the Work Letter,
Tenant shall receive one day of free rent for each day in the period commencing
on July 1, 2019 (subject to a day-for-day extension due to (i) Force Majeure,
(ii) Tenant’s failure to fully approve of the plans for Tenant Improvements by
November 15, 2018, or (iii) Tenant Delay) and ending on the date that Landlord
delivers the Suite 150 & Suite 220 portion of the Premises to Tenant in the
condition required by the Work Letter.

 

If for any reason Landlord has not delivered the Suite 150 & Suite 220 portion
of the Premises to Tenant on or prior to November 30, 2019 (subject to a
day-for-day extension due to (i) Force Majeure, (ii) Tenant’s failure to fully
approve of the plans for Tenant Improvements by November 15, 2018, or (iii)
Tenant Delay) in the condition required by the Work Letter, Tenant shall have
the right to terminate this Lease by providing written notice of such
termination to Landlord on or before December 10, 2019.  Tenant shall have the
option to extend the Term subject to the terms and conditions of Exhibit D
attached hereto.

 

4.           CONDITION OF THE PREMISES.  Except as expressly set forth herein
and in the Work Letter, the Premises are leased in an “as is” and “where is”
condition without any warranty of suitability, habitability or fitness for use,
occupation or any particular purpose express or implied, it being agreed that
Tenant has had an opportunity to examine the condition of the Premises, that
Landlord has made no representations or warranties of any kind with respect to
such condition, and that except as expressly set forth herein and in the Work
Letter, Landlord has no obligation to do or approve any work or make or approve
any improvements to or with respect to the Premises to prepare the same for
Tenant’s occupancy except as expressly set forth herein and in the Work Letter. 
Landlord shall make improvements to the Suite 160 Premises and tender possession
of the Suite 160 Premises in accordance with the terms of the Work Letter
attached as Exhibit E.  Landlord shall make improvements to Suite 150 and
Suite 220 and tender possession of Suite 150 and Suite 220 as described in the
Work Letter attached as Exhibit F.

 

5

 

 

5.           MONTHLY RENT.  Subject to the rent abatement periods provided
herein, commencing on the Suite 160 Commencement Date and the Full Premises
Commencement Date (respectively), Base Rent for the applicable portion of the
Premises, plus applicable sales tax, shall be paid monthly in advance on or
before the first day of each calendar month.  The Base Rent shall not be
adjusted or modified if the actual rentable square footage of the Premises
varies from the rentable square footage set forth herein by [***]% or less.  If
the Suite 160 Commencement Date or the Full Premises Commencement Date
(respectively) shall be on any day other than the first day of a calendar month,
Base Rent, plus applicable sales tax, for the partial month shall be prorated
based on the number of days in that month.  Unless otherwise provided herein,
commencing on the Suite 160 Commencement Date and the Full Premises Commencement
Date (respectively), Additional Rent, plus applicable sales tax, shall also be
paid monthly in advance on or before the first day of each calendar month.  If
the Suite 160 Commencement Date or the Full Premises Commencement Date
(respectively) shall be on any day other than the first day of a calendar month,
Additional Rent, plus applicable sales tax, for the partial month shall be
prorated based on the number of days in that month.  Rent shall be paid to
Landlord, without notice or demand, and without deduction or offset, in lawful
money of the United States of America, at Landlord’s Remittance Address as set
forth in Section 1 or to such other address as Landlord may from time to time
designate in writing.  Tenant acknowledges that the late payment of Rent or
other sums due hereunder shall cause Landlord to incur costs not contemplated by
this Lease, the exact amount of which shall be extremely difficult to
ascertain.  Such costs include, but are not limited to, processing and
accounting charges, and late charges which may be imposed on Landlord by the
terms of any mortgage or trust deed covering the Property.  Accordingly, if any
installment of Rent or any other sums due from Tenant shall not be received by
Landlord within [***] ([***]) days of when due, Tenant shall pay to Landlord a
late charge equal to [***] percent ([***]%) of such overdue amount.  In
addition, any amount due to Landlord, if not paid within [***] ([***]) days of
when due, shall bear interest from the date due until paid at the lesser of: (i)
the Prime Rate (as hereinafter defined) plus [***] percent ([***]%) per annum,
or (ii) the highest rate permitted by law (the “Default Rate”).  The term “Prime
Rate” shall mean the Prime Rate as published in The Wall Street Journal from
time to time.  The parties agree that such late charges represent a fair and
reasonable estimate of the costs Landlord shall incur by reason of late payment
by Tenant.  The acceptance of such late charges by Landlord shall in no event
constitute a waiver of Tenant’s default with respect to the overdue amount or
prevent Landlord from exercising any of the other rights and remedies granted
hereunder.  Notwithstanding anything to the contrary in this Lease, Tenant shall
pay the Prepaid Rent simultaneously with Tenant’s execution and delivery of this
Lease.  Notwithstanding the foregoing, Landlord shall not charge Tenant interest
or late charges for the first late payment in any [***] ([***]) month period
provided that Tenant pays any all sums due within [***] ([***]) days of the date
due, with any subsequent late payment to incur fees and interest without any
additional grace period.

 

Notwithstanding anything to the contrary, at the expiration of any rent
abatement period, Landlord shall apply the portion of the Prepaid Rent (as
apportioned to Suite 160 after the expiration of the Suite 160 Rent Abatement
Period and to Suites 150 and 220 after expiration of the Suites 150 and 220 Rent
Abatement Period) applicable to the first month in which Rent is payable to
Landlord, and Tenant shall not be obligated to pay Rent for that month, unless
the amount of the Prepaid Rent is insufficient to cover the entire amount of the
actual Rent due in which case Tenant will be obligated to pay the additional
amount owed upon the same terms and at the same time such payment would
otherwise be due.  The remaining amount of any Prepaid Rent shall be credited or
applied as set forth above.

 

6

 

 

6.           TAXES.  Tenant shall pay monthly, as Additional Rent, one-twelfth
(1/12) of Tenant’s Percentage of annual Taxes based on estimates provided by
Landlord from time to time and subject to reconciliation as provided in Section
8 below.  “Taxes” means all taxes, assessments and fees levied upon the Property
by any governmental entity based upon the ownership, leasing, renting or
operation of the Property.  Taxes shall not include any federal, state or local
net income, capital stock, succession, transfer, replacement, gift, estate or
inheritance taxes; provided, however, if at any time during the Term, a tax or
excise on income is levied or assessed by any governmental entity in lieu of or
as a substitute for, in whole or in part, real estate taxes or other ad valorem
taxes, such tax shall constitute and be included in Taxes.  In addition to the
foregoing, Tenant shall pay Landlord, as Additional Rent, for any use, rent or
sales tax, service tax, value added tax, franchise tax or any other tax on Rent
however designated as well as for any taxes which are reasonably attributable to
the cost or value of Tenant’s equipment, furniture, fixtures and other personal
property located in the Premises or the cost or value of any leasehold
improvements made in or to the Premises by or for Tenant.  All expenses,
including attorneys’ fees and disbursements, experts’ and other witnesses’ fees,
incurred in contesting the validity or amount of any Taxes or in obtaining a
refund of Taxes shall be considered as part of the Taxes for the year in which
the expenses are incurred.  For property tax purposes, to the extent allowed by
Law, Tenant waives all rights to protest or appeal the appraised value of the
Premises, as well as the Property, and all rights to receive notices of
reappraisement.

 

Landlord may, in Landlord’s commercially reasonable opinion, contest the real
property Taxes assessed against the Building on an annual basis and, upon
Tenant’s request, Landlord and Tenant shall meet to discuss such contest and
Landlord shall share such information that Landlord may have obtained relative
to any recommendation from a tax consultant.  All costs incurred by Landlord in
seeking to obtain a real property Tax reduction shall be considered an Operating
Expense.

 

7

 

 

7.           OPERATING EXPENSES.  Tenant shall pay monthly, as Additional Rent,
one-twelfth (1/12) of Tenant’s Percentage of annual Operating Expenses based on
commercially reasonable estimates provided by Landlord on or about each January
1 during the term of this Lease and subject to reconciliation as provided in
Section 8 below.  “Operating Expenses” means and includes, but is not limited
to:  (a) all expenses paid or incurred by Landlord for ownership, maintaining,
operating and repairing the Property, and all other systems and components of
the Building, its parking areas, the curbs, sidewalks and plazas adjoining the
same, including, but not limited to, the cost of painting, cleaning,
refurbishing, re-carpeting, redecorating, gardening, planting, seeding and
maintenance of landscaped areas, trash removal, drain maintenance, assessments,
expenses and contributions in connection with the City of Boca Raton’s
Transportation Demand Management Programs, security guard service and Building
security access, exterior maintenance of the improvements, window cleaning,
janitorial service, uniforms, management fees, supplies and sundries; (b)
utility expenses incurred by Landlord in furnishing utility services for the
Property, including the cost of electricity, gas or other fuel, heating,
lighting, air conditioning, sewer and waste water service and general surface
drainage; (c) those expenses paid or incurred by Landlord for insurance,
including, but not limited to, fire, extended coverage, liability, workers
compensation, elevator, or any other insurance carried in good faith by Landlord
and applicable to the Property; (d) the cost of rental of all supplies, tools,
materials and equipment, including expenses paid or incurred by Landlord for
sales or use taxes on supplies or services; (e) the cost of wages and salaries
of all persons engaged in the operation, maintenance and repair of the Property,
and so-called fringe benefits, including social security taxes, unemployment
insurance taxes, cost for providing coverage for disability benefits, cost of
any pensions, hospitalization, welfare or retirement plans, or any other similar
or like expenses incurred under the provisions of any collective bargaining
agreement, or any other cost of expense which Landlord pays or incurs to provide
benefits for employees so engaged in the operation, maintenance and repair of
the Property; (f) the charges of any independent contractor who, under contract
with Landlord or its representatives, does any of the work of operating,
maintaining or repairing the Property, including without limitation, the charges
for services, materials and supplies furnished in connection with the operation,
maintenance or repair of any part of the Building or the heating, air
conditioning, ventilating, plumbing, roofing, electrical, elevator, escalators,
fire detection systems (including sprinklers) and other systems of the Building;
(g) depreciation of hand tools and other moveable equipment used in the repair,
maintenance or operation of the Property; (h) legal, accounting, and other
professional expenses incurred in connection with the operation, maintenance and
management of the Property, including, but not limited to, such expenses as
relate to seeking refunds of or obtaining reductions in the taxes; (i) the costs
of any capital improvement or alteration, together with any financing charges
incurred in connection therewith, made to the Property which is either required
by a change in or enactment of any new law (or governmental regulation) after
the Effective Date or intended by Landlord to reduce operating costs or
expenses, it being understood that such costs shall be amortized over their
useful life as reasonable determined by Landlord; and (j) the cost of any other
service provided by Landlord or any cost that is elsewhere stated in this Lease
to be an “Operating Expense”.  Landlord may allocate any item of Operating
Expenses among different portions or occupants of the Building or Property based
on use or other considerations as determined by Landlord in Landlord’s
reasonable discretion.  If during any calendar year, any rentable space in the
Building shall be vacant or unoccupied, at Landlord’s option, the Operating
Expense for such calendar year which vary with occupancy shall be adjusted to
reflect the expenses that would have been incurred if such space had been
occupied.  If any Operating Expense, though paid in one (1) year, relates to
more than one (1) calendar year, at the option of the Landlord such expense may
be proportionately allocated among such related calendar years. 

 

Notwithstanding the foregoing, Operating Expenses shall not include:

 

(i)           Ground lease rental payments;

 

(ii)          Costs incurred by Landlord for the repair of damage to the
Building to the extent that Landlord is reimbursed by insurance proceeds;

 

8

 

 

(iii)       Costs, including permit, license and inspection costs, incurred with
respect to the installation of tenant improvements made for tenants or other
occupants in the Building or incurred in renovating or otherwise improving,
decorating, painting or redecorating vacant space for tenants or other occupants
of the Building;

 

(iv)        Marketing costs including leasing commissions, attorneys’ fees in
connection with the negotiation and preparation of letters, deal memos, letters
of intent, leases, subleases and/or assignments, space planning costs, and other
costs and expenses incurred in connection with lease, sublease and/or assignment
negotiations and transactions or the enforcement of the terms of any leases or
subleases with present or prospective tenants or other occupants of the
Building;

 

(v)         Expenses in connection with services or other benefits which are not
offered to Tenant or for which Tenant is charged for directly but which are
provided to another tenant or occupant of the Building;

 

(vi)        Overhead and profit increment paid to Landlord or to subsidiaries or
affiliates of Landlord for goods and/or services in the Building to the extent
the same exceeds the costs of such goods and/or services rendered by
unaffiliated third parties on a competitive basis;

 

(vii)       Interest, principal, points and fees on debts or amortization on any
mortgage or mortgages or any other debt instrument encumbering the Building;

 

(viii)      Landlord’s general corporate overhead and general and administrative
expenses;

 

(ix)        Any compensation paid to clerks, attendants or other persons in
commercial concessions operated by Landlord;

 

(x)         Advertising and promotional expenditures, and costs of signs in or
on the building identifying the owner of the Building or other tenants’ signs,
other than directional signs,  the building directory and maintenance of the
Building’s monument sign;

 

(xi)        Property management fees in excess of the rates then customarily
charged for building management by property managers with equal or better
qualifications for buildings of like class and character;

 

(xii)       Penalties for the late payment of any taxes (provided that Tenant is
not the cause of such late payment);

 

(xiii)      Wages, cost, and salaries associated with home office, off-site
employees of Landlord and wages, cost and salaries attributable to persons above
the level of “General Manager”;

 

(xiv)      The cost of separate metering and/or tap in charges for utilities for
other tenants of Building;

 

9

 

 

(xv)       The cost of correcting defects in the design or construction of or
latent defects in the Premises or the Building, including repair or replacement
of any item actually paid for or completed under a warranty, except that
conditions (not occasioned by construction defects) resulting from ordinary wear
and tear will not be deemed defects for the purpose of this category;

 

(xvi)      Except as specifically permitted under this Lease, the cost of any
repairs, alterations, additions, changes, replacements, and other items which
under generally accepted accounting principles are properly classified as
capital expenditures or capital improvements;

 

(xvii)      The cost of tools and equipment used initially in the construction,
of the Building;

 

(xviii)    The cost of removal, abatement, or treatment of asbestos or any other
hazardous substance, including any amounts expended by Landlord as environmental
response costs for removal, enclosure, encapsulation, clean-up, remediation or
other activities regarding Landlord’s compliance with federal, state, municipal
or local hazardous waste and environmental laws, regulations or ordinances;

 

(xix)       Charitable and political contributions of Landlord; and

 

(xx)        Cost and maintenance of paintings, sculptures or other art work
leased and/or purchased for display at the Building.

 

Notwithstanding anything to the contrary contained in this Section 7, Tenant’s
total Operating Expense payment obligations for all Operating Expenses other
than security costs, insurance premiums, utilities, uninsured costs related to
weather related events (but in no event more than $[***] per year), and real
property taxes shall not increase by more than [***] percent ([***]%) (on a
cumulative and compounded basis) over the sum paid by Tenant in the immediately
preceding full calendar year.  In the event that the immediately preceding
calendar year is not a full calendar year, the Operating Expenses shall be
equitably estimated so as to approximate the cost for a full calendar year.  Any
increases in Operating Expenses not recovered by Landlord due to the foregoing
limitation may be carried forward into all succeeding calendar years during the
Term (on a cumulative and compounded basis) until fully recouped by Landlord.

 

8.          RECONCILIATION.  Landlord shall deliver to Tenant within one hundred
twenty (120) days after the expiration of each calendar year a reasonably
detailed statement (the “Statement”) showing Tenant’s Percentage of the actual
Operating Expenses incurred during such year.  Except as otherwise set forth
below, Landlord’s failure to deliver the Statement to Tenant within said period
shall not constitute Landlord’s waiver of its right to collect said amounts or
otherwise prejudice Landlord’s rights hereunder.  If Tenant’s payments under
this Section 8 during said year exceed Tenant’s Percentage of Operating Expenses
as indicated on the Statement (the “Operating Expense Overstatement”), Landlord
shall credit the amount of such overpayment against such payment of Rent next
falling due, or, if the Term will expire before the overpayment is fully
credited, Landlord shall pay such difference to Tenant within [***] ([***]) days
of the determination of such Operating Expense Overstatement.  If Tenant’s
payments under this Section 7 during said year were less than Tenant’s
Percentage as indicated on the Statement, Tenant shall pay to Landlord the
amount of the deficiency within [***] ([***]) days after delivery by Landlord to
Tenant of the Statement. Landlord and Tenant shall forthwith adjust between them
by cash payment any balance determined to exist with respect to that portion of
the last year of the Lease Term for which Tenant is responsible for Operating
Expenses, notwithstanding that the Lease Term may have terminated before the end
of such year. The obligations set forth in this subsection shall survive the
expiration, or earlier termination, of this Lease.

 

10

 

 

Provided Tenant is not then in default beyond applicable notice and cure periods
and has paid the Operating Expenses shown on the Statement, if Tenant disputes
the amount set forth in the Statement, Tenant shall have the right, at Tenant’s
sole expense, not later than [***] ([***]) days following receipt of such
Statement, to cause Landlord’s books and records with respect to the calendar
year which is the subject of the Statement to be audited by a certified public
accountant mutually acceptable to Landlord and Tenant); provided, however,
Landlord’s approval shall not be unreasonably withheld, and the [***] ([***])
day period shall be tolled for the period during which Landlord is determining
whether to approve such certified public accountant.  The audit shall take place
at the offices of Landlord where its books and records are located at a mutually
convenient time during Landlord’s regular business hours in Palm Beach County,
Florida.   The accountant conducting the audit shall be compensated on an hourly
basis and shall not be compensated based upon a percentage of overcharges it
discovers.  If Tenant gives Landlord notice of its intention to audit Operating
Expenses, it must commence such audit within [***] ([***]) days after such
notice is delivered to Landlord, and the audit must be completed within [***]
([***]) days after such notice is delivered to Landlord.  If Tenant does not
commence and complete the audit within such periods, the Statement that Tenant
elected to audit shall be deemed final and binding upon Tenant and shall, as
between the parties, be conclusively deemed correct. Tenant will use good faith
commercially reasonable efforts to keep the results of any Operating Expense
audit confidential. Upon Landlord’s receipt of a timely objection notice from
Tenant, Landlord and Tenant shall work together in good faith to resolve the
discrepancy between Landlord’s statement and Tenant’s review.  If Landlord and
Tenant determine that Operating Expenses for the year in question are less than
reported in Landlord’s statement, Landlord shall provide Tenant with a credit
against future Rent in the amount of any overpayment by Tenant.  Likewise, if
Landlord and Tenant determine that Operating Expenses for the year in question
are greater than reported in Landlord’s statement, Tenant shall forthwith pay to
Landlord the amount of underpayment by Tenant.  If after Landlord and Tenant
agree on the results of any audit of Landlord’s books and records indicates that
Landlord has made an error in Landlord’s favor for more than [***] percent
([***]%) of the amount of Operating Expenses for any calendar year, Landlord
shall reimburse Tenant for Tenant’s reasonable costs of conducting the audit up
to a maximum of $[***].  In addition, Landlord shall pay to Tenant an amount
equal to such overstated amounts, which sums shall be paid within [***] ([***])
days of Tenant’s demand therefore.  If such payment is not received by Tenant
prior to the expiration of such [***] ([***]) day period, Tenant may withold
such amount from future payments of Rent until such amount is reduced to 0.00.

 

Notwithstanding any provision in this Lease to the contrary, Landlord shall not
be entitled to collect any charge or expense for Operating Expenses if Landlord
has not presented Tenant with a billing within [***] ([***]) years after the
date such charge or expense was incurred.

 

11

 

 

9.            INSURANCE. 

 

(A)         Tenant shall maintain the following insurance in force from the date
upon which Tenant first enters the Premises and throughout the Term and
thereafter for so long as Tenant is in occupancy of any part of the Premises:

 

(i)          Commercial General Liability insurance with limits of at least
$[***] per occurrence, $[***] general aggregate, and, if the Tenant
manufacturers or produces a product, $[***] products completed operations
aggregate or such larger amounts as Landlord may reasonably require from time to
time, covering bodily injury and property damage arising out of the use of the
Premises, as well as products/completed operations, blanket contractual
liability, personal injury and advertising liability;

 

(ii)         Worker’s Compensation insurance as required by the state in which
the Premises is located covering occupational injuries or disease to all
employees of Tenant and to any contractors, subcontractors or other agents used
by Tenant for work or other activities on or about the Premises.  If such
insurance is not required by the state in which the Premises is located, then,
and in any event, Tenant shall maintain such insurance with Employer’s Liability
limits of at least $[***] each accident, $[***] each employee, and $[***]
disease;

 

(iii)        Business Automobile Liability insurance for all owned (Symbol 1),
non-owned (Symbol 9) hired, rented and/or borrowed (Symbol 8) vehicles used by
the Tenant, its employees or agents.  Such policy shall include a combined
single limit of liability of at least $[***] per claim for bodily injury and
property damage;

 

(iv)        Excess or Umbrella Liability insurance with a limit of at least
$[***] providing additional limits of insurance over the primary per occurrence
and aggregate limits of the Commercial General Liability (including bodily
injury, property damage, products/completed operations, personal/advertising
injury and blanket contractual liability); and

 

(v)         Property insurance covering “all risk” of physical damage to
Tenant’s personal property.

 

(B)         Tenant’s Commercial General Liability, Property, and Excess
Liability/Umbrella Liability policies shall name Landlord and Landlord’s
managing agent and any mortgagee that Landlord has provided the name of to
Tenant, as Additional Insureds and the Commercial General Liability and Excess
Liability/Umbrella Liability shall be primary and non-contributory insurance as
to any insurance carried by the parties designated as Additional Insureds.  All
policies purchased and maintained by Tenant to satisfy the requirements in this
Lease must be purchased from an insurance company with a minimum rating of “A-
X” or its equivalent from one of the major rating agencies (AM Best, Moodys,
Standard & Poors, Fitch) that is admitted or eligible to do business in the
state where the Premises is located.

 

(C)         Tenant shall provide Landlord with a certificate of insurance for
each policy simultaneously with the delivery of an executed counterpart of this
Lease and at least [***] ([***]) days prior to each renewal of such insurance. 
Such certificates of insurance shall be on an ACORD Form 25 or ISO Form 2026 or
their equivalent, shall certify that such policy has been or shall be issued and
that it provides the coverage and limits required above, and shall provide that
the insurance shall not be canceled or materially changed unless [***] ([***])
days prior written notice shall have been given to Landlord.  Tenant shall
notify Landlord in writing at least [***] ([***]) days in advance if Tenant
intends to or receives a notice that its insurance company intends to cancel or
non-renew such insurance for any reason, or if the required coverage or limits
are to be materially changed from the initial requirements in this Lease.  In
the event that the applicable statutory time period is less than [***] ([***])
days, then Tenant shall notify Landlord within [***] ([***]) business days of
receipt of any cancellation or non-renew notice.  In the event that Tenant fails
to obtain or maintain the insurance required above or fails to provide the
Certificates of Insurance required, Landlord may, at its option, after providing
Tenant with written notice and a reasonable opportunity to cure, obtain such
insurance on behalf of Tenant.  Tenant shall pay, as Additional Rent within
[***] ([***]) days after Landlord’s written demand, the reasonable cost of such
insurance.  Landlord’s failure to obtain such coverage on behalf of Tenant shall
not limit Tenant’s liability in the event of an uncovered loss. 

 

12

 

 

(D)        Landlord shall carry or cause to be carried property insurance for
full replacement cost and commercial general liability insurance in amounts and
with deductibles as a reasonably prudent owner of a building similar to the
Building in the geographic vicinity of the Building (“Comparable Building”)
would purchase and maintain with respect to the Property.  Tenant shall pay
Tenant’s Percentage of Landlord’s insurance premiums (“Insurance Premiums”)
during the Term of the Lease as a part of Operating Expenses.  If Tenant does
conduct any activity within or about the Premises that result in an increase to
the cost of Landlord’s insurance Tenant shall reimburse Landlord for the entire
amount of such additional premiums or surcharges within [***] ([***]) days after
Landlord’s written demand.

 

(E)        The limits of insurance required by this Lease, or as carried by
Tenant, will not limit the liability of Tenant or relieve Tenant of any
obligation hereunder, except to the extent provided for under Section 10 below
(Subrogation).  Any deductibles selected by Tenant will be the sole
responsibility of Tenant.

 

(F)         Landlord may, at its sole discretion, change the insurance policy
limits and forms which are required to be provided by Tenant; such changes will
be made to conform with common insurance requirements for Comparable Buildings
if commercially reasonably available.

 

10.        WAIVER OF SUBROGATION.  All provisions of this Lease to the contrary
notwith­standing, Landlord waives any and all rights of recovery against Tenant,
Tenant’s employees, agents and contractors for or arising out of damage to, or
destruction of the Building, the Premises or Landlord’s personal property to the
extent that such damage or destruction is covered by Landlord’s insurance
policies then in effect or the insurance policies Landlord is required to obtain
by Section 9 (whether or not the insurance Landlord is required to obtain by
Section 9 is then in force and effect), whichever is broader.  Landlord’s waiver
shall not be limited by the amount of insurance then carried by Landlord.  All
provisions of this Lease to the contrary notwithstanding, Tenant waives any and
all rights of recovery against Landlord, Landlord’s employees, agents and
contractors for loss or damage to the Premises and Tenant’s personal property to
the extent such liability or damage is covered by Tenant’s insurance policies
then in force or the insurance policies Tenant is required to obtain by
Section 9 (whether or not the insurance Tenant is required to obtain by
Section 9 is then in force and effect), whichever is broader.  Tenant’s waiver
shall not be limited by the amount of insurance then carried by Tenant.  Each
party shall cause the property insurance policies it obtains in accordance with
Section 9 to provide that the insurance company waives all right of recovery by
subrogation against the other party in connection with any liability or damage
covered by such insurance policies.  If necessary to effect the foregoing
waivers, Landlord and Tenant hereby agree to cause an endorsement to be issued
to their respective insurance policies (including any contents, fire and
casualty insurance) recognizing this waiver of subrogation; provided, however,
that failure to obtain such endorsements shall not affect the releases
hereinabove given.

 

13

 

 

11.         SECURITY DEPOSIT.  Upon execution of this Lease, Tenant shall
deposit with Landlord the amount of the Security Deposit specified in Section 1
of this Lease.  Provided that Tenant has paid all amounts due and has otherwise
performed all obligations hereunder, the Security Deposit shall be returned to
Tenant without interest within [***] ([***]) days of the expiration of the Term,
further provided that Landlord may deduct from the Security Deposit prior to
returning it any amounts owed by Tenant to Landlord.  If Tenant defaults under
any provision of this Lease, Landlord may, but shall not be obligated to, apply
all or any part of the Security Deposit to cure the default.  In the event
Landlord elects to apply the Security Deposit as provided for above, Tenant
shall, within [***] ([***]) business days after Landlord’s demand, restore the
Security Deposit to the original amount.  Landlord may, at its discretion,
commingle the Security Deposit with its other funds.  Upon any sale or other
conveyance of the Building, Landlord may transfer the Security Deposit (or any
amount of the Security Deposit remaining) to a successor owner, and upon such
successor’s actual receipt of the Security Deposit (or any amount of the
Security Deposit remaining) Tenant agrees to look solely to the successor owner
for repayment of the same.  The Security Deposit shall not operate as a
limitation on any recovery to which Landlord may be entitled.

 

12.         USE.  The Premises shall be used for the Permitted Use and for no
other purposes whatsoever.  Tenant shall not do or permit to be done in or about
the Premises, Building or Property anything which is prohibited by any
ordinance, order, rule, regulation, certificate of occupancy, or other
governmental requirement, now in force or which may hereafter be enacted,
including, without limitation, the Americans with Disabilities Act of 1990, as
amended (collectively, “Applicable Law”).  Tenant shall comply with all
Applicable Law that applies to Tenant’s use or occupation of the Premises and
common areas of the Property.  Tenant shall use and cause all contractors,
agents, employees, invitees and visitors of Tenant to use the Premises and any
common area of the Property in such a manner as to prevent waste, nuisance and
any disruption of other occupants.  Tenant shall not place a load upon any floor
in the Premises exceeding the floor load per square foot of area which such
floor was designed to carry or which is allowed by law.  The judgment of any
court of competent jurisdiction or the admission by Tenant in any action or
proceeding against Tenant, whether Landlord is a party thereto or not, that
Tenant has violated any Applicable Law in the use or occupancy of the Premises,
Building or Property shall be conclusive of that fact as between Landlord and
Tenant.

 

14

 

 

13.         MAINTENANCE; SERVICES.  Excepting only those obligations for which
Landlord is expressly responsible pursuant to this section, Tenant will,
throughout the Term and at its sole cost, keep and maintain the interior of the
Premises and all fixtures and equipment located therein, including, without
limitation, carpeting, wall-covering, doors, plumbing and other fixtures, and
any alterations performed for the benefit of the Premises, clean safe and in
good working order, condition and repair and make all necessary repairs and
replacements thereto, including, without limitation, replacing all interior
broken glass with glass of the same size and quality as that broken and maintain
all systems or portions of systems exclusively serving the Premises including,
without limitation, electrical, mechanical, plumbing and heating, ventilating
and air conditioning systems.  All repairs and replacements required of Tenant
in connection herewith shall be of a quality and class at least equal to the
minimum building standards established by Landlord and shall be done in a good
and workmanlike manner in compliance with all applicable laws and the terms and
conditions of this Lease.  If Tenant fails to maintain the Premises in
compliance with the terms hereof, Landlord shall have the right after written
notice to do such acts and expend such funds at the expense of Tenant as are
reasonably required and Tenant shall reimburse Landlord for the cost thereof as
Additional Rent within [***] ([***]) business days after written demand.  In the
event Tenant shall request that it be allowed to consume, or actually does
consume electrical services in excess of that so determined by Landlord to be
reasonable for office use, Landlord may require that upgraded supply facilities,
panels and/or sub-meters be installed at Tenant’s expense.  Tenant agrees not to
connect with water pipes any apparatus using water without consent of Landlord. 
Tenant shall not be permitted to install any equipment causing a floor load in
excess of eighty (80) pounds per square foot.  Landlord’s may, in its reasonable
discretion, grant Tenant the right to exceed the floor loading capacity stated
above in certain portions of the Building.

 

Should Tenant require any additional service not provided by Landlord pursuant
to this Lease, Landlord shall reasonably cooperate with Tenant to obtain such
additional service and Tenant agrees to pay Landlord’s charges therefor,
including a reasonable administrative fee, any taxes imposed thereon, and, where
appropriate, a reasonable allowance for depreciation of any systems being used
to provide such service, as Additional Rent within [***] ([***]) days after
Landlord’s written demand.  Landlord will provide afterhours HVAC upon Tenant’s
request subject to limitations due to reasonable maintenance and repair on such
systems and Force Majeure.  The current charge for after-hours HVAC usage is
$[***] per hour, subject to adjustment from time to time by Landlord but not
more than [***]% per year, on a cumulative and compounded basis.

 

If there is a tenant in the Building that will consume electricity materially
beyond that of a typical office tenant, Landlord shall equitably allocate the
total cost of electricity for the Building to all tenants and shall require the
tenant that is consuming electricity materially beyond that of a typical office
tenant to pay an increase in its electricity costs.

 

If the Premises contains supplemental HVAC equipment which is sub metered,
Tenant shall be responsible to pay the cost for the same.  During the Term,
Tenant shall be solely responsible for maintaining any supplemental HVAC
equipment in good condition and repair at Tenant’s sole cost and expense, and
Tenant shall reimburse Landlord for all electricity consumed by the supplemental
HVAC equipment, as Additional Rent, within [***] ([***]) days after Tenant’s
receipt of Landlord’s invoice for same.

 

Landlord shall maintain the roof, foundation, exterior walls, structural
portions of the Building, elevators, if any, any Common Areas and electrical,
plumbing, mechanical and fire protection systems (subject to systems exclusive
to the Premises such as dishwashers) of the Building, the cost of which shall be
included as a part of Operating Expenses, provided that Landlord shall have no
obligation to make any repairs unless Landlord has first received written notice
of the need for such repairs from Tenant.  Notwithstanding the foregoing and
subject to the terms herein, any damage to the Property occasioned by the
negligence or willful act of Tenant or any person claiming under Tenant, or
contractors, agents, employees, invitees or visitors of Tenant or any such
person, shall be repaired by and at the sole expense of Tenant, except that
Landlord shall have the right, at its sole option, to make such repairs and to
charge Tenant for all costs and expenses incurred in connection therewith and
Tenant shall pay the cost therefor as Additional Rent within [***] ([***]) days
after Landlord’s written demand.  Landlord shall not be responsible to maintain
any additional air conditioning equipment particular to the Premises, such as
air conditioning units located in a computer room or other utility area, or for
any plumbing particular to the Premises, such as a break room or restroom
located within the Premises.

 

15

 

 

In addition to the foregoing, during normal hours of operation of the Building
throughout the Term, Landlord shall provide: (i) reasonable quantities of
electricity for the common areas; (ii) electricity for Tenant’s normal office
use; (iii) heating, ventilation and air conditioning as required in Landlord’s
reasonable judgment for the comfortable use and occupancy of the Premises during
the normal hours of operation of the Building; (iv) building standard window
washing and janitorial services; (v) water for drinking, cleaning and restroom
purposes only, and (vi) such other services as Landlord reasonably determines
are necessary or appropriate.  The normal hours of operation of the Building
shall be 8:00 a.m. to 6:00 p.m. on Monday through Friday (except holidays) and
9:00 a.m. to 1:00 p.m. on Saturday (except holidays).  Upon Tenant’s request,
Landlord shall replace Building standard bulbs and ballasts in the Premises (to
be included in Operating Expenses).

 

14.         SUBLEASE; ASSIGNMENT.  Tenant shall not mortgage, pledge,
hypothecate or otherwise encumber its interest in this Lease without Landlord’s
consent, which will not be unreasonably withheld, conditional or delayed. 
Except in connection with a Permitted Transfer (as hereinafter defined), Tenant
shall not allow the Premises to be occupied, in whole or in part, by any other
party and shall neither sublet the Premises, in whole or in part, nor assign
this Lease, nor amend any sublease or assignment to which Landlord has
consented, without in each case obtaining the prior written consent of
Landlord.  Any sublease or assignment, or amendment to any sublease or
assignment, without Landlord’s prior written consent shall, at Landlord’s
option, be null, void and of no effect, and shall, at Landlord’s option,
constitute an Event of Default.  Except in connection with a Permitted Transfer,
the provisions of this section shall apply to a transfer, by one or more
transfers, of all, or substantially all, of the business or assets of Tenant, of
a majority of the stock, partnership or membership interests, or other evidences
of ownership, of Tenant, and of any shares, voting rights or ownership interests
of Tenant which results in a change in the identity of the entity or entities
which exercise, or may exercise, effective control of Tenant as if such
transfers were an assignment of this Lease.  Tenant must request Landlord’s
consent to any assignment or sublease at least [***] ([***]) days prior to the
proposed effective date of the assignment or sublease.  At the time of its
request, Tenant shall provide Landlord in writing: (a) the name and address of
the proposed assignee or subtenant, (b) a complete copy of the proposed
assignment or sublease, (c) reasonably satisfactory information about the
nature, business, and business history of the proposed assignee or subtenant and
its proposed use of the Premises, and (d) banking, financial or other credit
information about the proposed assignee or subtenant sufficient to enable
Landlord to determine its financial condition and operating performance. 
Concurrently with such request, Tenant shall pay to Landlord a fee of $[***] to
defray Landlord’s expenses in reviewing such request.  Landlord shall not
unreasonably withhold or delay its consent to Tenant’s written request to
sublease the Premises or assign this Lease which is made in compliance with the
terms and conditions of this section.  Without limiting the other instances in
which it may be reasonable for Landlord to withhold its consent to an assignment
or sublease, Landlord’s refusal to consent to any proposed assignment or
sublease shall not be unreasonable if:  (a) the financial condition or operating
performance of the proposed subtenant or assignee, determined in Landlord’s
reasonable discretion does not meet Landlord’s then existing Leasing criteria,
(b) Tenant is in default under any of the terms, covenants or conditions of this
Lease beyond applicable notice and cure periods, (c) the proposed use of the
Premises may result in increased wear and tear on the Premises or the Building,
(d) the proposed subtenant or assignee is a governmental agency, (e) Landlord
has comparable space available elsewhere in the Building which can accommodate
the needs of the proposed subtenant or assignee or the proposed subtenant and
the assignee is a prospect to whom Landlord has made a proposal for the lease of
space within the Building within the prior [***] ([***]) months, (f) the
proposed subtenant or assignee would cause Landlord to be in violation of any
covenant or restriction contained in another lease or other agreement, or (h)
Landlord’s lender, if any, does not consent to the proposed sublease or
assignment.

 

16

 

 

No subletting or assignment shall release Tenant from Tenant’s obligations under
this Lease or alter the primary liability of Tenant to pay the Rent and to
perform all other obligations to be performed by Tenant hereunder.  Any
subtenant shall, at Landlord’s election, attorn to Landlord following any early
termination of this Lease and any assignee shall be jointly and severally liable
for the full performance of all of Tenant’s obligations hereunder.  Landlord may
require, as a condition to granting Landlord’s consent with respect to the
provisions of this section, that the proposed subtenant or assignee enter into a
written agreement with Landlord confirming the obligations of such subtenant or
assignee under this Lease.  If Tenant receives rent or other payments under any
assignment or sublease in excess of the payments made by Tenant to Landlord
under this Lease (as such amounts are adjusted on a per square foot basis if
less than all of the Premises is transferred), then Tenant shall pay Landlord
[***] ([***]%) of such excess after first deducing the reasonable and customary
third party costs incurred by Tenant to effectuate the transfer.  Landlord’s
consent to one assignment or sublease shall not be deemed a waiver of the
requirement of Landlord’s consent to any subsequent assignment or sublease.

 

Notwithstanding anything to the contrary contained in this Section 14, provided
Tenant is not in default beyond applicable notice and cure periods, Tenant may
assign this Lease or sublet the Premises (or a portion thereof) in connection
with any of the following without the prior written consent of Landlord (and
without being required to pay any excess rents to Landlord), each a “Permitted
Transfer” to an entity (each a “Permitted Transferee”) in connection with: (i) a
sale of all or substantially all of Tenant’s assets or stock to an unrelated
entity, (ii) any merger, consolidation, reorganization or similar transaction,
(iii) any assignment or sublease to an Affiliate, or (iv) any transfer of stock
whenever Tenant is a corporation, the outstanding stock of which is listed on a
recognized national stock exchange.  The term “Affiliate” as used in this
Section 14, shall mean any person or entity that is, directly or indirectly,
controlled by, under common control with, or controlling, another person or
entity.  Tenant acknowledges and agrees that any such assignment or sublease
shall not release Tenant from Tenant’s obligations hereunder or alter the
primary liability of Tenant to pay the Rent and other sums due Landlord
hereunder and to perform all other obligations to be performed by Tenant
hereunder.  In such event, Tenant must give Landlord at least [***] ([***]) days
prior written notice with respect to any such Permitted Transfer.

 

17

 

 

15.         INDEMNITY; NON-LIABILITY OF LANDLORD.

 

(A)         Subject to the terms of Section 10 hereof, and except to the extent
caused by the negligence or willful misconduct of an Indemnified Party, Tenant
hereby agrees to indemnify, defend and hold harmless Landlord and its employees,
partners, agents, members, managers, lenders and ground lessors (said persons
and entities are hereinafter collectively referred to as the “Indemnified
Parties”) from and against any and all liability, loss, cost, damage, claims,
loss of rents, liens, judgments, penalties, fines, settlement costs,
investigation costs, the reasonable cost of consultants and experts, reasonable
attorneys’ fees, court costs and other legal expenses,  insurance policy
deductibles and other reasonable expenses (hereinafter collectively referred to
as “Damages”) arising out of or related to an “Indemnified Matter” (as defined
below).  For purposes of this Section 15, an “Indemnified Matter” shall mean any
matter for which one or more of the Indemnified Parties incurs liability or
Damages if the liability or Damages are caused by (a) any negligent act or
omission or willful misconduct of Tenant or its employees, agents, assignees,
subtenants, licensees, contractors or invitees (all of said persons or entities
are hereinafter collectively referred to as “Tenant Parties”), (b) Tenant’s
failure to perform any of its obligations under the Lease (which failure
continues after the passage of any applicable notice and cure period under the
Lease), (c) the use or occupancy of the Premises by Tenant or any person
claiming under Tenant, and/or (d) any other matters for which Tenant has agreed
to indemnify Landlord pursuant to any other provision of this Lease.  Tenant’s
obligations hereunder shall include, but shall not be limited to, compensating
the Indemnified Parties for Damages arising out of Indemnified Matters within
[***] ([***]) days after written demand from an Indemnified Party plus a
reasonable period of time for Tenant’s investigation of the claim.  Tenant shall
also defend, with counsel reasonably satisfactory to the Indemnified Party, at
Tenant’s sole expense, within [***] ([***]) days after written demand from the
Indemnified Party, plus a reasonable period of time for Tenant’s investigation
of the claim, any claims, action or proceeding arising out of or relating to an
Indemnified Matter whether or not litigated or reduced to judgment and whether
or not well founded.  This indemnity is intended to apply to the fullest extent
permitted by applicable law.  Tenant’s obligations under this Section shall
survive the expiration or termination of this Lease unless specifically waived
in writing by Landlord after said expiration or termination.  Except in
connection with liabilities, obligations, and claims pursuant to Sections 17 and
28 herein, Landlord hereby waives its right to recover consequential, special,
indirect, exemplary or punitive damages (including but not limited to, lost
profits) arising out of an Indemnified Matter. 

 

(B)         Subject to the terms of Section 10, and except to the extent caused
by the negligence or willful misconduct of a Tenant Indemnified Party, Landlord
hereby agrees to indemnify, defend and hold harmless Tenant and its employees,
affiliates and agents (said persons and entities are hereinafter collectively
referred to as the “Tenant Indemnified Parties”) from and against any and all
Damages that result from (i) the negligence or intentional misconduct of
Landlord its employees and its authorized representatives (ii) Landlord’s
failure to perform any of its obligations under the Lease (which failure
continues after the passage of any applicable notice and cure period under the
Lease), and (iii) any other matters for which Landlord has agreed to indemnify
Tenant pursuant to any other provision of this Lease (a “Tenant Indemnified
Matter”).  Landlord’s obligations hereunder shall include, but shall not be
limited to (a) compensating the Tenant Indemnified Parties for Damages arising
out of Tenant Indemnified Matters within [***] ([***]) days after written demand
from a Tenant Indemnified Party plus a reasonable period of time for Landlord’s
investigation of the claim and (b) providing a defense, with counsel reasonably
satisfactory to the Tenant Indemnified Party, at Landlord’s sole expense, within
[***] ([***]) days after written demand from the Tenant Indemnified Party plus a
reasonable period of time for Landlord’s investigation of the claim, of any
claims, action or proceeding arising out of or relating to an Tenant Indemnified
Matter. This indemnity is intended to apply to the fullest extent permitted by
applicable law. Landlord’s obligations under this section shall survive the
expiration or termination of this Lease unless specifically waived in writing by
Tenant after said expiration or termination.  Tenant hereby waives its right to
recover consequential, special, indirect, exemplary or punitive damages
(including but not limited to, lost profits) arising out of a Tenant Indemnified
Matter.

 

18

 

 

16.         UTILITIES.  Tenant shall contract directly with public utility
providers for all utilities which are separately metered to the Premises and
shall pay such utility providers directly and promptly when due.  If any utility
is not separately metered to the Premises, the cost of such utility consumed on
the Premises, as reasonably determined by Landlord, shall be paid by Tenant as a
part of Operating Expenses.  Tenant’s obligation to pay for utilities provided
to the Premises during the Term shall survive the expiration or earlier
termination of the Lease.  Tenant shall not utilize an alternative provider for
a utility service other than the public utility provider servicing the Property
unless Tenant shall first obtain the written consent of Landlord.  Landlord
shall not be liable or responsible for any loss, damage, or expense that Tenant
may sustain or incur by reason of any change, failure, interruption, or defect
in the supply or character of the electric energy furnished to the Premises or
Building by the applicable utility provider.  To ensure the proper functioning
and protection of all utilities, Tenant agrees to abide by all reasonable
regulations and requirements which Landlord may prescribe and to allow Landlord
and its utility providers’ access to all electric lines, feeders, risers, and
wiring within the Premises.

 

Notwithstanding the provisions of this Section 16, in the event the Building
experiences an interruption of electrical, telephone, HVAC or water service,
which in any such case prevents Tenant from utilizing the Premises (or portion
thereof) to conduct its business (a “Service Failure”) which Service Failure is
due to Landlord’s actions (i.e. not as a result of the inability of Landlord to
obtain the applicable utility service through no fault of Landlord (a
“Controllable Service Failure”), Landlord shall commence and diligently pursue
the curative action within a commercially reasonable amount of time after
written notice from Tenant of a Controllable Service Failure.  Notwithstanding
the foregoing, if Tenant does not conduct business in the Premises (or portion
thereof) as a result of a Controllable Service Failure, Tenant shall be entitled
to an equitable abatement of Rent (in proportion to the portion of the Premises
subject to the Service Failure) with respect to a Controllable Service Failure
commencing with the [***] ([***]) consecutive business day after Tenant’s notice
to Landlord of the Controllable Service Failure until such time as the services
are restored and/or the applicable repair is made, as the case may be.

 

19

 

 

17.         HOLDING OVER.  If Tenant or any party claiming by or under Tenant
remains in occupancy of the Premises or any part thereof beyond the expiration
or earlier termination of this Lease, such holding over shall be without right
and a tenancy at sufferance, and Tenant shall be liable to Landlord for any
actual loss or damage incurred by Landlord as a result thereof, including
consequential damages, provided that in the case of consequential damages
Landlord has first provided Tenant with at least [***] ([***]) days prior
written notice that Landlord is obligated to deliver the space to a bona fide
new tenant and that Landlord’s failure to deliver the space to such new tenant
could result in consequential damages.  In addition, for each month or any part
thereof that such holding over continues, Tenant shall pay to Landlord a monthly
fee for the use and occupancy of the Premises equal to [***] percent ([***]%) of
the Base Rent payable for the month immediately preceding such hold over, plus
all Additional Rent due hereunder and there shall be no adjustment or abatement
for any partial month.  The provisions of this section shall not be deemed to
limit or exclude any of Landlord’s rights of re-entry or any other right granted
to Landlord hereunder, at law or in equity.

 

18.         NO RENT DEDUCTION OR SET OFF.  Tenant’s covenant to pay Rent is and
shall be independent of each and every other covenant of this Lease.  Tenant
agrees that any claim by Tenant against Landlord shall not be deducted from Rent
nor set off against any claim for Rent in any action except as expressly
permitted under this Lease.  No payment by Tenant or receipt by Landlord of a
lesser amount than the Rent herein stipulated shall be deemed to be other than
on account of the earliest stipulated Rent, nor shall any endorsement or
statement on any check or any letter accompanying any check or payment as Rent
be deemed an accord and satisfaction, and Landlord may accept such check or
payment without prejudice to Landlord’s right to recover the balance of such
Rent or pursue any remedy provided in this Lease or at law.  In connection with
the foregoing, Landlord shall have the absolute right in its sole discretion to
apply any payment received from Tenant to any account or other payment of Tenant
then not current and due or delinquent.

 

19.         CASUALTY.  If the Premises or any part thereof are damaged by fire
or other casualty, Tenant shall give prompt notice thereof to Landlord.  If the
Premises or the Building are totally or partially damaged or destroyed by fire
or other casualty, thereby rendering the Premises totally or partially
inaccessible or unusable, Landlord shall diligently restore and repair the
Premises and the Building to substantially the same condition they were in prior
to such damage.  Until the repair and restoration of the Premises is completed,
Rent shall be abated for that part of the Premises that Tenant is unable to use
and is not occupied while repairs are being made, based on the ratio that the
amount of unusable rentable area bears to the total rentable area of the
Premises.  Landlord shall bear the costs and expenses of repairing and restoring
the Premises and the Building, provided, however, that Landlord shall not be
obligated to spend more than the net proceeds of insurance proceeds made
available for such repair and restoration nor shall Landlord be obligated to
repair or restore, or to pay for the repair or restoration of, any furnishings,
equipment or personal property belonging to Tenant.  It shall be Tenant’s sole
responsibility to repair and restore all such items.

 

Notwithstanding the foregoing, (a) if there is a destruction of the Building
that exceeds [***] percent ([***]%) of the replacement value of the Building
from any risk, whether or not the Premises are damaged or destroyed, or (b) if
Landlord reasonably believes that the repairs and restoration cannot be
completed despite reasonable efforts within [***] ([***]) days after the
occurrence of such damage, or (c) if Landlord reasonably believes that there
shall be less than [***] ([***]) year remaining in the Term (exclusive of any
extension options) upon the substantial completion of such repairs and
restoration, or (d) if any mortgagee or lender fails or refuses to make
sufficient insurance proceeds available for repairs and restoration, or (e) if
zoning or other applicable laws or regulations do not permit such repairs and
restoration, Landlord shall have the right, at its sole option, to terminate
this Lease by giving written notice of termination to Tenant within [***]
([***]) days after the occurrence of such damage.  If this Lease is terminated
pursuant to the preceding sentence, all Rent payable hereunder shall be
apportioned and paid to the date Tenant was unable to occupy and ceased
operations in the Premises.

 

20

 

 

Notwithstanding the foregoing, (a) if there is a destruction of the Building
that exceeds [***] percent ([***]%) of the replacement value of the Building
from any risk, and Tenant’s use of the Premises or the Common Areas are
materially adversely impacted, or (b) if Landlord reasonably believes that the
repairs and restoration cannot be completed despite reasonable efforts within
[***] ([***]) days after the occurrence of such damage, and Tenant’s use of the
Premises or the Common Areas are materially adversely impacted, or (c) if
Landlord reasonably believes that there shall be less than [***] remaining in
the Term (exclusive of any extension options) upon the substantial completion of
such repairs and restoration, and Tenant’s use of the Premises or the Common
Areas are materially adversely impacted, or (d) if the Premises or Common Areas
are damaged or destroyed and any mortgagee or lender fails or refuses to make
sufficient insurance proceeds available for repairs and restoration, or (e) if
zoning or other applicable laws or regulations do not permit such repairs and
restoration, then Tenant shall have the right, at its sole option, to terminate
this Lease by giving written notice of termination to Landlord within [***]
([***]) days after the occurrence of such damage.  If this Lease is terminated
pursuant to the preceding sentence, all Rent payable hereunder shall be
apportioned and paid to the date Tenant was unable to occupy and ceased
operations in the Premises.

 

If neither party elects to terminate this Lease and Landlord commences to
restore the Building but does not substantially complete the repair and
restoration of the Building within [***] ([***]) days following the date of
casualty, then Tenant may terminate this Lease upon written notice to Landlord
as of the end of such [***] ([***]) day period by providing written notice to
Landlord, such termination to be effective [***] ([***]) days after notice from
Tenant is received by Landlord, unless Landlord substantially completes the
repairs within such [***] ([***]) day period upon which the Tenant’s termination
shall be vitiated and the Lease shall continue in full force and effect.

 

In the event of any damage or destruction to the Building or Premises, it shall
be Tenant’s responsibility to secure the Premises and, upon notice from
Landlord, to remove forthwith, at its sole cost and expense, property belonging
to Tenant or its licensees from such portion of the Premises as Landlord shall
request.

 

20.          SUBORDINATION; ESTOPPEL LETTERS.  This Lease is expressly subject
and subordinate to any current or future mortgage or mortgages placed on the
Property and to all other documents executed in connection with any such
mortgage.  Tenant agrees that from time to time it shall deliver to Landlord or
Landlord’s mortgagee or designee within ten (10) business days of the date of
Landlord’s or Landlord’s mortgagees or such other designee’s request, a
statement, in writing, certifying (i) that this Lease is unmodified and in full
force and effect, if this is so, or if there have been modifications, that the
Lease, as modified, is in full force and effect; (ii) the dates to which Rent
and other charges have been paid; (iii) that Landlord is not in default under
any provisions of this Lease or, if in default, the nature thereof in detail;
and (iv) such other true statements as Landlord or Landlord’s mortgagee or
designee may reasonable require.  Tenant’s failure to execute and deliver such
statements within the time required shall, at Landlord’s election, be an Event
of Default and shall also be conclusive upon Tenant that (a) this Lease is
in full force and effect and has not been modified except as represented by
Landlord; (b) that Landlord is not in default under any provisions of this Lease
and that Tenant has no right of offset, counterclaim or deduction against Rent.

 

21

 

 

Notwitstanding the foregoing, Landlord will obtain a subordination,
non-disturbance and attornment agreement in the form attached hereto as
Exhibit H (the “SNDA”) executed by Landlord and the current mortgagee, and
Tenant shall execute and deliver such SNDA concurrently with Tenant’s execution
and delivery of this Lease and until the Full Premises Commencement Date,
Landlord shall obtain a subordination/non-disturbance and attornment agreement
from any future mortgagee on such mortgagee’s standard form, subject to Tenant’s
reasonable comments.  After the occurrence of the Full Premises Commencement
Date and upon Tenant’s request, Landlord agrees to use reasonable efforts to
have any mortgagee of the Property enter into its usual subordination,
non-disturbance agreement with Tenant provided that Tenant is not then in
default under this Lease.

 

21.           ALTERATIONS; RESTORATION.

 

(A)          Tenant shall not make or permit to be made any alterations,
additions, or improvements in or to the Premises (“Alterations”) without first
obtaining the prior written consent of Landlord which consent shall not be
unreasonably withheld, conditioned or delayed, provided any Alterations that may
impact the structural portions of the Building or any mechanical systems shall
be in Landlord’s sole discretion.  All Alterations (i) must comply with all
applicable laws, (ii) must be compatible with the Building and its mechanical,
electrical, heating, ventilating, air-conditioning and life safety systems;
(iii) must not interfere with the use and occupancy of any other portion of the
Building by any other tenant or their invitees; and (iv) must not affect the
integrity of the structural portions of the Building.  In addition, Landlord may
impose as a condition to such consent such additional requirements as Landlord
in its sole discretion deems necessary or desirable, including, without
limitation:  (a) Tenant’s submission to Landlord, for Landlord’s prior written
approval, of all plans and specifications relating to the Alterations; (b)
Landlord’s prior written approval of the time or times when the Alterations are
to be performed; (c) Landlord’s prior written approval of the contractors and
subcontractors performing work in connection with the Alterations; (d) Tenant’s
receipt of all necessary permits and approvals from all governmental authorities
having jurisdiction over the Premises prior to the construction of the
Alterations; (e) Tenant’s delivery to Landlord of such bonds and insurance as
Landlord customarily requires; (f) Tenant’s payment to Landlord of a
commercially reasonable fee for Landlord’s supervision of any Alterations; (g)
Tenant’s and Tenant’s contractor’s compliance with such construction rules and
regulations and building standards as Landlord promulgates from time to time;
and (h) Tenant’s delivery to Landlord of “as built” drawings of the Alterations
in such form or medium as Landlord may reasonably require.  All direct and
indirect costs relating to any modifications, alterations or improvements of
Building, whether outside or inside of the Premises, required by any
governmental agency or by law as a condition or as the result of any Alteration
requested or effected by Tenant shall be borne by Tenant.  Tenant shall not
permit any mechanic’s lien or other liens to be placed upon the Premises or the
Building as a result of any materials, services or labor ordered by or provided
to Tenant or any of Tenant’s agents, officers, or employees.  Without waiving
any other rights or remedies under this Lease, Landlord may bond or insure or
otherwise discharge any such lien and Tenant shall reimburse Landlord for any
amount paid by Landlord in connection therewith as Additional Rent within [***]
([***]) days after Landlord’s written demand.

 

22

 

 

(B)          Upon the expiration or earlier termination of the Lease, Tenant
shall surrender the Premises in good working order and condition, reasonable
wear and tear and damage by casualty or condemnation excepted.  Tenant shall
remove any trade fixtures, equipment, data/telecommunica­tions cabling and
wiring installed by or on behalf of Tenant and furniture from the Premises and
Tenant shall fully repair any damage, including any structural damage,
occasioned by the removal of the same.  Notwithstanding the foregoing, Landlord
may require that Tenant not remove any or all Alterations and any such
Alteration or Alterations shall become a part of the realty and shall belong to
Landlord without compensation, and title thereto shall pass to Landlord under
this Lease as by a bill of sale.  At the time Tenant requests approval for an
Alteration, Tenant may request that Landlord also provide consent for such
Alteration to remain upon expiration of the Term, with Landlord not to
unreasonably withhold consent thereto, and if Landlord consents (i) to the
Alteration, and (ii) for the Alteration to remain, Tenant shall not be required
to remove the Alteration in accordance with the terms of the Lease upon
expiration of the Term.  At Landlord’s election, all Alterations, trade
fixtures, equipment, wire and cable, furniture, fixtures, other personal
property not removed shall conclusively be deemed to have been abandoned by
Tenant and may be appropriated, sold, stored, destroyed or otherwise disposed of
by Landlord without notice to Tenant or to any other person and without
obligation to account for them.  Tenant shall pay Landlord all reasonable
expenses incurred in connection with Landlord’s disposition of such property,
including without limitation the cost of repairing any damage to the Building or
the Premises caused by removal of such property, and shall hold Landlord
harmless from loss, liability, or expense arising from the claims of third
parties such as Tenant’s lenders whose loans are secured by such property. 
Tenant’s obligations under this section shall survive the end of this Lease.

 

(C)          The interest of Landlord in the Premises shall not be subject in
any way to any liens, including construction liens, for improvements to or other
work performed in the Premises by or on behalf of Tenant.  Tenant shall have no
power or authority to create any lien or permit any lien to attach to the
present estate, reversion, or other estate of Landlord in the Premises or in the
Property and all mechanics, materialmen, contractors, artisans, and other
parties contracting with Tenant or its representatives or privies as to the
Premises or any part of the Premises are charged with notice that they must look
to Tenant to secure payment of any bill for work done or material furnished or
for any other purpose during the Lease term.  These provisions are made with
express reference to Section 713.10, Florida Statutes.  Landlord and Tenant
acknowledge and agree that there is no requirement under this Lease that Tenant
make any alterations or improvements to the Premises.  Tenant shall notify every
contractor making improvements to the Premises that the interest of Landlord in
the Premises shall not be subject to liens for improvements to or other work
performed in the Premises by or on behalf of Tenant.  In the event that a
construction claim of lien is filed against the Property in connection with any
work performed by or on behalf of Tenant, Tenant shall satisfy such claim, or
shall transfer same to security, within [***] ([***]) business days from the
date that Tenant becomes aware of the same.  In the event that Tenant fails to
satisfy or transfer such claim within said [***] ([***]) business day period,
Landlord may do so and thereafter charge Tenant, as Additional Rent, all costs
incurred by Landlord in connection with the satisfaction or transfer of such
claim, including attorneys’ fees.  Further, Tenant agrees to indemnify, defend
and save Landlord harmless from and against any damage or loss incurred by
Landlord as a result of any such claim or lien. 

 

23

 

 

If so requested by Landlord, Tenant shall execute a short form or memorandum of
this Lease, which may, in Landlord’s discretion be recorded in the Public
Records for the purpose or protecting Landlord’s estate from construction claims
of lien, as provided in Florida Statutes, Chapter 713.10.  No other memorandum
of this Lease, nor this Lease itself shall be recordable in the public records
of any county within the State of Florida without Landlord’s written consent and
joinder, which may be arbitrarily withheld by Landlord in its sole discretion. 
In the event such short form of Memorandum of Lease is executed, Tenant shall
simultaneously execute and deliver to Landlord an instrument terminating
Tenant’s interest in the real property upon which the Premises are located,
which instrument may be recorded by Landlord at the expiration of the term of
this Lease, or such earlier termination hereof.  The Security Deposit paid by
Tenant may be used by Landlord for the transfer of any claim of lien, as
provided in this Section.  This Section shall survive the termination of this
Lease.

 

Notwithstanding the foregoing to the contrary, during the Term of this Lease,
Tenant shall be permitted, with prior written notice to Landlord, but without
Landlord’s prior written consent, to make non-structural interior alterations to
the Premises costing in the aggregate not more than [***] Dollars ($[***]) in
any [***] ([***]) month period, provided that such alterations (i) are not
structural, (ii) do not affect the use or proper strengthening of any utilities,
building systems, or other tenant spaces, (iii) are not visible from outside the
Premises, (iv) do not include the penetration of the roof, and/or (v) do not
require building permits.

 

22.         DEFAULT; REMEDIES.

 

(A)         In addition to any other acts or omissions designated in this Lease
as Events of Default, each of the following shall constitute an Event of Default
by Tenant hereunder:  (i) the failure to make any payment of Rent, Additional
Rent or any installment thereof or to pay any other sum required to be paid by
Tenant under this Lease within [***] ([***]) days after written notice for
Landlord that such sum is due; (ii) the use or occupancy of the Premises for any
purpose other than the Permitted Use without Landlord’s prior written consent or
the conduct of any activity in the Premises which constitutes a violation of
law; (iii) if the interest of Tenant or any part thereof under this Lease shall
be levied on under execution or other legal process and said interest shall not
have been cleared by said levy or execution within [***] ([***]) days from the
date thereof; (iv) if any voluntary or involuntary petition in bankruptcy or for
corporate reorganization or any similar relief shall be filed by or against
Tenant or any guarantor of the Lease or if a receiver shall be appointed for
Tenant or any guarantor or any of the property of Tenant or guarantor; (v) if
Tenant or any guarantor of the Lease shall make an assignment for the benefit of
creditors or if Tenant shall admit in writing its inability to meet Tenant’s
debts as they mature; (vi) if any insurance required to be maintained by Tenant
pursuant to this Lease shall be cancelled or terminated or shall expire or shall
be reduced or materially changed, except, in each case, as permitted in this
Lease, or mutually agreed to in writing by the parties; (vii) if Tenant shall
fail to discharge or bond over any lien placed upon the Premises as a result of
Tenant’s actions in violation of this Lease; (viii) if any Letter of Credit
required to be maintained by Tenant pursuant to this Lease shall be cancelled or
terminated or shall expire or shall be reduced or materially changed, except, in
each case, as permitted in this Lease, or mutually agreed to in writing by the
parties; (ix) if Tenant shall abandon or vacate the Premises during the Term and
otherwise fail to comply with the terms of the Lease; (x) if Tenant shall fail
to execute and deliver an estoppel certificate or subordination agreement as
required hereunder; or (xi) the failure to observe or perform any of the other
covenants or conditions in this Lease which Tenant is required to observe and
perform and which Tenant has not corrected within [***] ([***]) days after
written notice thereof to Tenant,  provided, however, that if the nature of
Tenant’s non-performance is such that more than [***] ([***]) days are
reasonably required for its cure, then Tenant shall not be deemed to be in
default if Tenant commences such cure within said [***] ([***]) day period and
thereafter diligently and continuously pursues such cure to completion.

 

24

 

 

(B)         Upon the occurrence of an Event of Default by Tenant, Landlord may,
at its option, with or without notice or demand of any kind to Tenant or any
other person, exercise any one or more of the following described remedies, in
addition to all other rights and remedies provided at law, in equity or
elsewhere herein, and such rights and remedies shall be cumulative and none
shall exclude any other right allowed by law:

 

(i)           Upon [***] ([***]) days written notice to Tenant, Landlord may
terminate this Lease, repossess and re-let the Premises in accordance with
Florida law, as the agent and for the account of Tenant upon such terms and
conditions as Landlord may deem advisable or satisfactory, in which case
Landlord shall be entitled to recover as damages (in addition to any other sums
or damages for which Tenant may be liable to Landlord) a lump sum equal to the
amount by which the present value of the excess Rent remaining to be paid by
Tenant for the balance of the Term of the Lease exceeds the fair market rental
value of the Premises, after deduction of all anticipated expenses of
reletting.  For the purpose of determining present value, Landlord and Tenant
agree that the interest rate shall be the rate applicable to the then-current
yield on obligations of the U.S. Treasury having a maturity date on or about the
Expiration Date.  Should the fair market rental value of the Premises for the
balance of the Term (after deduction of all anticipated expenses of reletting)
exceed the value of the Rent to be paid by Tenant for the balance of the Term,
Landlord shall have no obligation to pay to or otherwise credit Tenant for any
such excess amount;

 

(ii)         Landlord may, without terminating the Lease, terminate Tenant’s
right of possession, repossess the Premises including, without limitation,
removing all or any part of Tenant’s personal property in the Premises and to
place such personal property in storage or a public warehouse at the expense and
risk of Tenant, and relet the same for the account of Tenant for such rent and
upon such terms as shall be satisfactory to Landlord.  For the purpose of such
reletting, Landlord is authorized to decorate, repair, remodel or alter the
Premises.  Tenant shall pay to Landlord as damages a sum equal to all Rent under
this Lease for the balance of the Term unless and until the Premises are relet. 
If the Premises are relet, Tenant shall be responsible for payment within [***]
([***]) days after Landlord’s written demand of any deficiency between the Rent
as relet and the Rent for the balance of this Lease, all costs and expenses of
reletting, and all reasonable decoration, repairs, remodeling, alterations,
additions and collection of the rent accruing therefrom.  Tenant shall not be
entitled to any rents received by Landlord in excess of the rent provided for in
this Lease.  No re-entry or taking possession of the Premises by Landlord shall
be construed as an election to terminate this Lease unless a written notice of
such intention be given to Tenant or unless the termination thereof be decreed
by a court of competent jurisdiction.  Notwithstanding any reletting without
termination, Landlord may at any time thereafter elect to terminate this Lease
for any breach, and in addition to the other remedies it may have, recover as
damages (in addition to any other sums or damages for which Tenant may be liable
to Landlord) a lump sum equal to the amount by which the present value of the
excess Rent remaining to be paid by Tenant for the balance of the Term of the
Lease exceeds the fair market rental value of the Premises, after deduction of
all anticipated expenses of reletting.  In the event Landlord repossesses the
Premises as provided above, Landlord may remove all persons and property from
the Premises and store any such property at the cost of Tenant, and Tenant
hereby waives any and all claims against Landlord for loss, destruction and/or
damage or injury which may be occasioned by any of the aforesaid acts; and

 

25

 

  

(iii)        Landlord may, but shall not be obligated to, and without waiving or
releasing Tenant from any obligations of Tenant hereunder, make any payment or
perform such other act on Tenant’s part to be made or performed as provided in
this Lease.  All sums so paid by Landlord and all necessary incidental costs
shall be payable to Landlord as Additional Rent within [***] ([***]) days after
Landlord’s written demand and Tenant covenants to pay such sums.

 

(C)         Tenant agrees that Landlord may file suit to recover any sums
falling due under the terms of this section from time to time and that no suit
or recovery of any portion due Landlord hereunder shall be any defense to any
subsequent action brought for any amount not theretofore reduced to judgment in
favor of Landlord.

 

(D)         Tenant shall promptly pay upon notice, as Additional Rent, all
reasonable costs, charges and expenses incurred by Landlord (including, without
limitation, reasonable fees and out-of-pocket expenses of legal counsel,
collection agents, and other third parties retained by Landlord) together with
interest thereon at the rate set forth in Section 5 of this Lease, in collecting
any amount due from Tenant, enforcing any obligation of Tenant hereunder, or
preserving any rights or remedies of Landlord.

 

(E)         No waiver of any provision of this Lease shall be implied by any
failure of Landlord to enforce any remedy on account of the violation of such
provision, even if such violation be continued or repeated subsequently, and no
express waiver by Landlord shall be valid unless in writing and shall not affect
any provision other than the one specified in such written waiver and that
provision only for the time and in the manner specifically stated in the
waiver.  No receipt of monies by Landlord from Tenant after the termination of
this Lease shall in any way alter the length of the Term or Tenant’s right of
possession hereunder or after the giving of any notice shall reinstate, continue
or extend the Term or affect any notice given Tenant prior to the receipt of
such monies, it being agreed that after the service of notice or the
commencement of a suit or after final judgment for possession of the Premises,
Landlord may receive and collect any Rent due, and the payment of Rent shall not
waive or affect said notice, suit or judgment.  Landlord shall not be required
to serve Tenant with any notices or demands as a prerequisite to its exercise of
any of its rights or remedies under this Lease, other than those notices and
demands specifically required under this Lease. 

 

26

 

 

(F)         In the event of a breach or threatened breach by Tenant of any of
the covenants or provisions hereof, Landlord shall have the right of injunction
and the right to invoke any remedy allowed at law or in equity as if re-entry,
summary proceedings and other remedies were not herein provided for.  Mention in
this Lease of any particular remedy shall not preclude Landlord from any other
remedy, in law or in equity.  Tenant hereby expressly waives any and all rights
of redemption granted by or under any present or future laws in the event of
Tenant being evicted or dispossessed for any cause, or in the event of Landlord
obtaining possession of Premises by reason of the violation by Tenant of any of
the covenants and conditions of this Lease, or otherwise.

 

23.         LANDLORD’S DEFAULT.  Landlord shall not be in default under this
Lease unless Landlord fails to perform obligations required of Landlord within
[***] ([***]) days after written notice by Tenant to Landlord and to the holder
of any mortgage or deed of trust encumbering the Building whose name and address
shall have theretofore been furnished to Tenant in writing, specifying wherein
Landlord has failed to perform such obligation; provided, however, that if the
nature of Landlord’s obligation is such that more than [***] ([***]) days are
required for its cure, then Landlord shall not be in default if Landlord
commences performance within such [***] ([***]) day period and thereafter
diligently pursues the same to completion. In the event Landlord shall be in
default under this Lease, Tenant may exercise any rights and remedies as
provided for at law or in equity.

 

If Landlord fails to commence to cure any default by Landlord within the period
provided in the paragraph above and if, as a result, Tenant is incapable despite
commercially reasonable efforts to continue operations within the Premises,
Tenant may give Landlord an additional written notice confirming that the
default has not been cured and that Tenant intends to cure such default, and, if
Landlord fails to cure such default within [***] ([***]) days after such notice,
Tenant may take such steps within the confines of its Premises as are reasonably
appropriate to cure the default and deduct the reasonable cost of such cure from
the rent next coming due.  Tenant shall have no right to perform any obligation
of Landlord in lieu of Landlord to the extent the same involves or may impact
any base building system or any area of the Building outside of the Premises,
including, without limitation, common areas or the premises of any other tenant
or occupant of the Building.  Landlord’s liability to keep, maintain, and repair
shall be limited to the cost of making such repair or accomplishing such
maintenance or repair and Landlord shall in no case be liable for consequential
or any indirect damages.  The provisions of this paragraph are subject to the
provisions of Section 19 Casualty, Section 25 Eminent Domain, and Section 31(G)
Force Majeure.

 

24.         NOTICES.  All notices permitted or required hereunder shall be in
writing and (i) delivered personally, (ii) sent by U.S. certified mail, postage
prepaid, with return receipt requested, or (iii) sent overnight by nationally
recognized overnight courier and sent to the respective parties at the Notice
Addresses provided in Section 1 of this Lease.  If sent by U.S. certified mail,
such notice shall be considered received by the addressee upon receipt.  If sent
by nationally recognized overnight courier, such notice shall be considered
received by the addressee upon receipt.  Notices may be given by an agent on
behalf of Landlord or Tenant. 

 

27

 

 

25.         EMINENT DOMAIN.  If during the Term (a) the whole of the Premises or
the Building shall be taken by any governmental or other authority having powers
of eminent domain or conveyed to such entity under threat of the exercise of
such power or (b) any part of the Premises or the Building including parking or
access to the Building shall be so taken or conveyed and as a result, the
remainder of the Premises or the Building has been rendered impractical, in
Landlord’s and Tenant’s mutual reasonable judgment, for the operation of
Tenant’s business, this Lease shall terminate on the date of the taking or
conveyance, and Rent shall be apportioned to the date thereof.  Any award for
the taking of all or any part of the Premises or the Building under the power of
eminent domain or any payment made under threat of the exercise of such power
shall be the property of Landlord, whether such award shall be made as
compensation for diminution in value of the leasehold, for good will, for the
taking of the fee, as severance damages, or as damages for tenant improvements;
provided, however, that Tenant shall be entitled to any separate award for loss
of or damage to Tenant’s removable personal property and for moving expenses,
provided it does not reduce the amount payable to Landlord.  In the event that
this Lease is not terminated by reason of such condemnation, Landlord shall to
the extent of severance damages received by Landlord in connection with such
condemnation, repair any damage to the Building caused by such condemnation
except to the extent that Tenant has been reimbursed therefor by the condemning
authority. 

 

26.         QUIET ENJOYMENT.  Landlord represents and warrants that it has full
right and authority to enter into this Lease and that Tenant, while paying the
rental and performing its other covenants and agreements contained in this
Lease, shall peaceably and quietly have, hold and enjoy the Premises for the
Term without hindrance or molestation from Landlord subject to the terms and
provisions of this Lease. 

 

27.         RULES AND REGULATIONS.  Tenant agrees to comply with (and cause its
agents, contractors, employees and invitees to comply with) the rules and
regulations attached hereto as Exhibit B and with such reasonable modifications
thereof and additions thereto as Landlord may from time to time make and deliver
to Tenant in writing.  Landlord agrees to enforce the rules and regulations
uniformly against all tenants of the Property.  Landlord shall not be liable,
however, for any violation of said rules and regulations by other tenants or
occupants of the Building or Property.

 

28

 

 

28.         ENVIRONMENTAL.  “Environmental Laws” shall mean all federal, state,
including but not limited to the Florida Department of Environmental Regulation
or the Florida Department of Health, and local laws (including, without
limitation, case and common law), statutes, regulations, rules, ordinances,
guidance, permits, licenses, grants, orders, decrees and judgments relating to
the environment, human health and safety.  “Hazardous Substances” shall mean all
explosive materials, radioactive materials, hazardous or toxic materials,
wastes, chemicals or substances, petroleum, petroleum by-products and petroleum
products (including, without limitation, crude oil or any fraction thereof),
asbestos and asbestos-containing materials, radon, lead, polychlorinated
biphenyls, mold, urea-formaldehyde, and all materials, wastes, chemicals and
substances that are regulated by any Environmental Law.  “Release” shall mean
any spilling, leaking, pumping, pouring, emitting, emptying, discharging,
injecting, escaping, leaching, dumping, or disposing of Hazardous Substances
into the environment.  Tenant shall not (i) manufacture, generate, utilize,
store, handle, treat, process, or Release any Hazardous Substances at, in,
under, from or on the Premises or Property or (ii) suffer or permit to occur any
violation of Environmental Laws with respect to the Premises or Property. 
Tenant shall indemnify, defend (with counsel reasonably acceptable to Landlord
and at Tenant’s sole cost) and hold harmless Landlord and its partners,
managers, members, officers, directors, employees, agents, successors, grantees,
assigns and mortgagees from any and all claims, demands, liabilities, damages,
expenses, fees, costs, fines, penalties, suits, proceedings, actions, causes of
action and losses of any and every kind and nature, including, without
limitation, diminution in value of the Property, damages for the loss or
restriction on use of the rentable or usable space or of any amenity, natural
resource damages, damages arising from any adverse impact on leasing space on
the Premises or Property, and sums paid in settlement of claims and for
attorney’s fees, consultant’s fees and expert’s fees that may arise during or
after the Term or any extension of the Term as a result of Tenant’s or Tenant’s
agents, employees, contractors, assignees, subtenants, guests, invitees, or
representatives introduction of any Hazard Substance to the property.  For
purposes of this section, the term “costs” includes, without limitation, costs,
expenses and consultant’s fees, expert’s fees and attorney’s fees incurred in
connection with any investigation of site conditions or any cleanup, remedial,
removal, restoration, monitoring or maintenance work.  This covenant of
indemnity shall survive the termination of this Lease.  Notwithstanding the
foregoing, the prohibition contained herein shall not apply to ordinary office
products that may contain de minimis quantities of Hazardous Substances,
provided such products are used in compliance with Environmental Laws; however,
Tenant’s indemnification obligations are not diminished with respect to the
presence of such products.  Tenant shall notify Landlord of any Release or
threatened Release at, in, under, from, to or on the Premises or Property,
promptly after Tenant become aware of the same.

 

To Landlord’s actual knowledge, as of the Effective Date, there are no Hazardous
Substances in the Premises or the Building in violation of applicable law. 
Notwithstanding anything contained in this Section 28 to the contrary, Tenant
shall have no obligation under this Lease arising from or related to Hazardous
Substances, unless such Hazardous Substances were introduced to the Premises or
the Building by Tenant or Tenant’s agents, employees, contractors, assignees,
subtenants, guests, invitees, or representatives. 

 

29.         INTENTIONALLY OMITTED. 

 

30.        BROKERS.  Tenant and Landlord each represent and warrant to the other
that neither has had any dealings or entered into any agreements with any
person, entity, broker or finder in connection with the negotiation of this
Lease other than NAI Merin Hunter Codman, Inc., representing the Landlord, and
Butters Realty and Management, representing the Tenant (the “Disclosed
Brokers”).  No other broker, person, or entity is entitled to any commission or
finder’s fee in connection with the negotiation of this Lease, and the party
against whom a claim is made agrees to indemnify, defend and hold the other
harmless from and against any claims, damages, costs, expenses, attorneys’ fees
or liability for compensation or charges which may be claimed by any such
unnamed broker, finder or other similar party by reason of any dealings, actions
or agreements of the indemnifying party.  Landlord shall pay the Disclosed
Brokers pursuant to the terms of a separate agreement.

 

29

 

 



 

31.           MISCELLANEOUS.

 

(A)           Time is of the essence of this Lease and each of its provisions.

 

(B)           This Lease and all covenants and agreements herein contained shall
be binding upon, apply, and inure to the respective heirs, executors,
successors, administrators and assigns of all parties to this Lease.

 

(C)           This Lease contains the entire agreement of the parties, all other
and prior representations, negotiations and agreements having been merged herein
and extinguished hereby.  No modification, waiver or amendment of this Lease or
of any of its conditions or provisions shall be binding upon either party hereto
unless in writing signed by both parties.

 

(D)          The captions of sections and subsections of this Lease are for
convenience only and shall not be deemed to limit, construe, affect or alter the
meaning of such sections or subsections.

 

(E)           Interpretation of this Lease shall be governed by the laws of the
state or commonwealth in which the Premises is located, without regard to
conflict of laws.  The parties irrevocably submits to the nonexclusive
jurisdiction of the courts of said state or commonwealth and agrees that all
suits, actions, claims or proceedings may be heard and determined in such
courts.  The parties waive any objection which it may have at any time to the
laying of venue of any suit, action, claim or proceeding arising out of or
relating to this Lease.

 

(F)           This Lease is and shall be deemed and construed to be the joint
and collective work product of Landlord and Tenant and, as such, this Lease
shall not be construed against either party, as the otherwise purported drafter
of same, by any court of competent jurisdiction in order to resolve any
inconsistency, ambiguity, vagueness or conflict, if any, in the terms or
provisions contained herein.

 

(G)           In the event that either party thereto shall be delayed or
hindered in or prevented from the performance of any act required hereunder by
reason of strikes, lock-outs, labor troubles, inability to procure labor,
inability to procure materials or equipment or reasonable substitutes therefore,
failure of power, fire or other casualty, restrictive government laws or
regulations, judicial orders, enemy or hostile government actions, riots,
insurrection or other civil commotions, war or other reason of a like nature not
the fault of the party delayed in performing any act as required under the terms
of this Lease (“Force Majeure”), then performance of such act shall be excused
for the period of delay and the period for the performance of any such act shall
be extended for a period equivalent to the period of such delay.  Force Majeure
shall not operate to excuse either party from the prompt payment of Rent or any
other payments required under the terms of this Lease.

 

(H)          Tenant shall reimburse Landlord as Additional Rent within [***]
([***]) days after Landlord’s written demand for all reasonable out-of-pocket
expenses, including without limitation legal, engineering or other professional
services or expenses incurred by Landlord in connection with any requests by
Tenant for consents or approvals hereunder.

 

(I)            A final determination by a court of competent jurisdiction that
any provision of this Lease is invalid shall not affect the validity of any
other provision, and any provision so determined to be invalid shall, to the
extent possible, be construed to accomplish its intended effect.

 

30

 

 

(J)            If more than one person or entity shall ever be Tenant, the
liability of each such person and entity shall be joint and several.

 

(K)           Each individual executing this Lease on behalf of Tenant,
represents and warrants that such individual is duly authorized to execute and
deliver this Lease on behalf of Tenant, that Tenant is duly authorized to enter
into this Lease, and that this Lease is enforceable against Tenant in accordance
with its terms.  Each individual executing this Lease on behalf of Landlord,
represents and warrants that such individual is duly authorized to execute and
deliver this Lease on behalf of Landlord, that Landlord is duly authorized to
enter into this Lease, and that this Lease is enforceable against Landlord in
accordance with its terms.

 

(L)           The submission of this Lease to Tenant is not an offer to lease
the Premises, or an agreement by Landlord to reserve the Premises for Tenant. 
Landlord shall not be bound to Tenant until Tenant has duly executed and
delivered an original Lease to Landlord and Landlord has duly executed and
delivered an original Lease to Tenant.  Notwithstanding the Suite 160
Commencement Date or Full Premises Commencement Date contemplated in Section 1
hereof, this Lease shall take effect and be binding upon the parties hereto as
of its execution and delivery. 

 

(M)          This Lease may be executed in any number of counterparts, and by
different parties hereto on separate counterparts, each of which shall be deemed
an original, but all of which together shall constitute one and the same
instrument.  Any signature to this Lease transmitted via PDF or electronic
signature shall be deemed an original signature and be binding upon the parties
hereto.

 

(N)           Each party represents and warrants that neither such party nor any
of its members, shareholders or other equity owners, is a person or entity with
whom U.S. persons or entities are restricted from doing business under
regulations of the Office of Foreign Asset Control (“OFAC”) of the Department of
the Treasury (including those named on OFAC’s Specially Designated and Blocked
Persons List) or under any statute, executive order (including the September 24,
2001, Executive Order Blocking Property and Prohibiting Transactions with
Persons Who Commit, Threaten to Commit, or Support Terrorism), or other
governmental action.

 

32.           SOUTH FLORIDA COMMUTER SERVICE PROGRAMS.  The Property
participates in programs promoted by regional commuter service and other similar
organizations designed and intended to maximize the people-moving capability of
the transportation system, encourage mass transit and manage transportation
demand.  Information relating to such programs, including contact information
for the Employee Transportation Coordinator, is available at the main security
desk as well as the mailroom/vending area of the Property.

 

33.           CITY APPLICATION. 

 

(A)           Prior to Tenant’s submission to the City of Boca Raton (the
“City”) of an application (the “City Application”) for a business tax receipt,
certificate of use or any other item which requires any statement as to the use
of the Premises (the “Proposed Use”), Tenant shall deliver to Landlord a copy of
the proposed City Application for Landlord’s prior review to ensure the Proposed
Use complies with the City’s zoning and other laws and regulations pertaining to
the Premises.  Landlord shall have the right to require Tenant to modify, amend
or adjust the City Application prior to Tenant’s submission of the City
Application to the City.  Landlord’s approval of a City Application does not
create any liability on the part of Landlord and is merely being provided by
Landlord to help ensure the City Application is properly submitted. 

 

31

 

 

(B)         Each year during the Term, Tenant shall provide Landlord with
evidence that Tenant has timely and properly renewed its business tax receipt,
certificate of use or other item relating to the Proposed Use, within [***]
([***]) days of such renewal.  In connection with such renewal, Tenant agrees
not to modify, amend or adjust the Proposed Use in any manner.

 

(C)         Tenant’s failure to comply with the terms and provisions of this
paragraph shall be an Event of Default and Landlord shall have any and all
rights and remedies set forth in Section 22 (Default; Remedies) hereof on
account of such Event of Default.

 

34.          RADON GAS.  Radon is a naturally occurring radioactive gas that,
when it has accumulated in a building in sufficient quantities, may present
health risks to persons who are exposed to it over time.  Levels of radon that
exceed federal and state guidelines have been found in buildings in Florida. 
Additional information regarding radon and radon testing may be obtained from
your county public health unit.

 

35.          MOLD.  Mold is a naturally occurring substance.  Mold is found both
indoors and outdoors.  The presence of mold may cause property damage or health
problems.  Tenant acknowledges that it shall be Tenant’s responsibility to
undertake necessary measures to retard and prevent mold from accumulating within
the Premises, including, but not limited to, the following: (i) maintaining
appropriate climate control within the Premises; (ii) maintaining the
cleanliness of the Premises; (iii) removing visible moisture accumulations on
windows, window sills, walls, floors, ceilings and other surfaces as soon as
reasonably possible; and (iv) not blocking or covering any heating, ventilating
or air conditioning ducts within the Premises.  Tenant shall report in writing
to Landlord any evidence of mold or of a water leak or excessive moisture within
the Premises, promptly after Tenant becomes aware of same.  Should Tenant desire
a mold inspection or additional information about mold, Tenant should contact a
professional in this field.

 

36.          PARKING.  At all times during the Term (with the allocation of such
spaces to be staggered based on the Suite 160 Commencement Date and the Full
Premsies Commencement Date), Tenant shall be entitled to the non-exclusive use
of 281 parking spaces in the Building’s parking lot or the shared lot (as shown
on Exhibit A-3) (37 spaces as of the Suite 160 Commencement Date, and the
remaining 244 spaces as of the Full Premises Commencement Date).  As part of the
overall parking allocation (with the allocation of such spaces to be staggered
based on the Suite 160 Commencement Date and the Full Premsies Commencement
Date) provided to Tenant herein (with the following parking to count towards
Tenant’s 281 parking spaces), Landlord shall provide forty-eight (48) covered
spaces (6 covered spaces as of the Suite 160 Commencement Date, and the
remaining 42 covered spaces as of the Full Premises Commencement Date) at the
locations identified on Exhibit A-1, at the initial rate of $[***] per space,
per month, with such rate to increase at the same time and at the same
percentage increase as Base Rent.  Landlord reserves the right to control the
method, manner and time of parking in all parking spaces.  Tenant shall not use
any parking space designated by Landlord as visitor parking or as exclusive to
other parties.  Tenant shall insure that its employees, customers, clients,
guests, invitees and licensees comply with the provision of this Section 36. If
Tenant uses parking in excess of that provided for herein, and if such excess
use occurs on a regular basis, and if Tenant fails, after written notice from
Landlord of any one violation, to reduce its excess use of the parking areas,
then Landlord may assess a charge of [***] Dollars ($[***]) against the Tenant
for each violation, which shall be payable as Additional Rent.  Further,
Landlord reserves the right to post a notice of violation on any offending
vehicle and to tow the offending vehicle regardless of whether the vehicle is
owned by a Tenant or any other party, including any employee, customer, client,
invitee or licensee of a Tenant, and to charge the expense thereof to owner of
the vehicle.

 

32

 

 

37.          SIGNAGE.  Tenant shall be entitled to Building standard suite entry
and directory signage.  Landlord may specify that the design of such signage be
similar to, or consistent with, the design and location of other signs
identifying tenants in the Building.  Such signage shall be subject to all
applicable laws and ordinances. 

 

38.          RIGHT OF ENTRY.  Except in the event of an emergency, Landlord
shall only have the right to enter the Premises after first providing Tenant
with at least twenty-four (24) hours prior advance notice (which may be verbal)
to Tenant.  Such entry shall only be permitted for purposes of allowing Landlord
to perform those acts required of or permitted to Landlord herein, including,
without limitation, (i) the right to make any repairs or replacements Landlord
reasonably deems necessary, (ii) the right to show the Premises to prospective
purchasers and mortgagees, (iii) during the last twelve (12) months of the Term,
the right to show the Premises to prospective tenants.  Notwithstanding anything
to the contrary contained in this Lease, no entry by Landlord or its agents or
representatives shall be made into or upon the Premises without the presence of
an authorized employee of Tenant, except in a bona fide emergency not permitting
prior notification to Tenant. Tenant shall make an authorized employee available
at reasonable hours to allow Landlord to exercise its right to enter the
Premises in accordance with the terms of this Section 38. It is understood that
entry is being restricted because of the nature of the business of Tenant
requiring special security. In addition to the foregoing, except in the event of
a bona fide emergency or a specific request to acess such secure area in
connection with an inspection by a governmental authority, and provided that an
authorized employee of Tenant accompanies the party entering into the secure
area during such emergency or governmental inspection, Tenant may prohibit
Landlord from entering certain secure areas of the Premises as reasonably
determined by Tenant.  During any entry on to the Premises as permitted under
this Section 38, Landlord and Landlord’s agents and representatives shall comply
with Tenant’s customary security procedures and shall use good faith efforts to
minimize any interference with Tenant’s operations at the Premises.

 

39.          CERTAIN RIGHTS RESERVED TO LANDLORD.  Landlord reserves the
following rights, and the exercise of any such rights shall not be deemed to
constitute an eviction or disturbance of Tenant’s use or possession of the
Premises and shall not give rise to any claim for set-off or abatement of Rent
or any other claim provided that such rights do not adversely interfere with
Tenant’s use of and operations at the Property: (a) to enter the Premises for
the purposes of examining the same or to make repairs or alterations or to
provide any service; (b) to change the arrangement and/or locations of
entrances, or passageways, doors and doorways, and corridors, windows,
elevators, stairs, parking areas and any other common areas, (c) to change the
name or street address of the Building or the suite number of the Premises; (d)
to install, affix and maintain any and all signs on the exterior or interior of
the Building; (e) to make repairs, decorations, alterations, additions or
improvements, whether structural or otherwise, in, about and to the Building or
common areas and for such purposes temporarily close doors, corridors and other
areas of the Building and interrupt or temporarily suspend services or use of
common areas; (f) to retain at all times, and to use in appropriate instances,
keys to all doors within and into the Premises; (g) to grant to any person or to
reserve unto itself the exclusive right to conduct any business or render any
service in the Building; (h) if the Premises have been permanently vacated or
abandoned by Tenant, to prepare the Premises for re-occupancy; (i) to install,
use and maintain in and through the Premises pipes, conduits, wires and ducts
serving the Building; (j) to approve the weight, size and location of safes or
other heavy equipment or other articles which may be located in the Premises and
to determine the time and manner in which such articles may be moved in, about
or out of the Building or Premises; and (k) to take any other action which
Landlord deems reasonable in connection with the operation, maintenance,
marketing or preservation of the Premises or Building.  The reduction or
elimination of Tenant’s light, air or view shall not affect Tenant’s liability
under this Lease, nor shall it create any liability of Landlord to Tenant.

 

33

 

 

40.          LEASE COMMENCEMENT/ACCEPTANCE OF PREMISES.  At Landlord’s request,
Landlord and Tenant shall enter into a commencement letter agreement (the
“Commencement Letter”) in form substantially similar to that attached hereto as
Exhibit C once the Suite 160 Commencement Date has occurred and once the Full
Premises Commencement Date has occurred in accordance with the terms of
Exhibit F.  Tenant’s failure to execute and return the Commencement Letter, or
to provide written objection to the statements contained in the Commencement
Letter, within [***] ([***]) days shall be deemed an approval by Tenant of the
statements contained therein.

 

41.          WAIVER OF RIGHT TO JURY TRIAL.  LANDLORD AND TENANT WAIVE THEIR
RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM, ACTION, PROCEEDING OR
COUNTERCLAIM BY EITHER PARTY AGAINST THE OTHER ON ANY MATTERS ARISING OUT OF OR
IN ANY WAY CONNECTED WITH THIS LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT,
AND/OR TENANT’S USE OR OCCUPANCY OF THE PREMISES OR BUILDING (INCLUDING ANY
CLAIM OF INJURY OR DAMAGE OR THE ENFORCEMENT OF ANY REMEDY UNDER ANY CURRENT OR
FUTURE LAWS, STATUTES, REGULATIONS, CODES OR ORDINANCES).

 

42.          RECORDING.  Tenant shall not record this Lease without the prior
written consent of Landlord.  Tenant, upon the request of Landlord, shall
execute and acknowledge a short form memorandum of this Lease for recording
purposes.

 

43.          SUBORDINATION OF LANDLORD’S LIEN.  Landlord hereby agrees to
subordinate (on the form of agreement attached hereto as Exhibit J) any rights
to a lien (including statutory rights) on any of Tenant’s personal property
located within the Premises to any purchase money lender.

 

44.          NO RELOCATION.  Landlord waives any right to relocate Tenant to any
other space in the Building without first obtaining Tenant’s prior written
consent, which consent may be withheld by Tenant in its sole discretion.

 

[signatures on following page]

 

34

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Lease. 

 

 

 

 

 

 

LANDLORD:

 

TENANT:

     

951 YAMATO ACQUISITION COMPANY, LLC, a Florida limited liability company

 

TherapeuticsMD, Inc., a Nevada corporation

 

 

 

By: BROOKWOOD YAMATO INVESTORS, LLC, a Delaware limited liability company, its
Sole Member

 

 



 

By:

/s/ Daniel Cartwright

By: BROOKWOOD YAMATO CO., LLC, a Delaware limited liability company, its Manager

 

Name:

Daniel Cartwright

 

Its:

CFO

 

By:

/s/ Kurt M. Zernich

 

Name:

Kurt M. Zernich

 

Its:

Authorized Signer

 



 

 

 

WITNESS:     (2 witnesses required)

 

WITNESS:     (2 witnesses required)

 

 

 

/s/ Jennifer Johnson

 

/s/ John Milligan

Witness #1 Signature

 

Witness #1 Signature

 

 

 

Jennifer Johnson

 

John Milligan

Witness #1 Print Name

 

Witness #1 Print Name

 

 

 

/s/ Nicole Reeves

 

/s/ Lisa Maxwell

Witness #2 Signature

 

Witness #2 Signature

 

 

 

Nicole Reeves

 

Lisa Maxwell

Witness #2 Print Name

 

Witness #2 Print Name

 

35

 

 

EXHIBIT A

 

THE PREMISES

 

[***]

 

Exhibit A, Page 1

 

 

EXHIBIT A-1

 

[Site Plan for the Building]

 

[***]

 

Exhibit A-1, Page 1

 

 

EXHIBIT A-2

 

[Location of Parking Spaces]

 

[***]

 

Exhibit A-2, Page 1

 

 

EXHIBIT A-3

 

[Building Lot and Shared Lot]

 

[***]

 

Exhibit A-3, Page 1

 

 

EXHIBIT B

 

RULES AND REGULATIONS

 

[***]

 

Exhibit B, Page 1

 

 

EXHIBIT C

 

FORM OF COMMENCEMENT LETTER

 

[***]

 

Exhibit C, Page 1

 

 

EXHIBIT D

 

ADDITIONAL STIPULATIONS

 

[***]

 

Exhibit D, Page 1

 

 

Schedule D-1

 

Tenant’s Exterior Building Signage

 

[***]

 

Exhibit D, Page 2

 

 

Schedule D-2

 

Tenant’s Monument Signage

 

[***]

 

Exhibit D, Page 3

 

 

EXHIBIT E

 

SUITE 160 WORK LETTER

 

[***]

 

Exhibit E, Page 1

 

 

Schedule E-1

 

[Space Plan for Suite 160 Work]

 

[***]

 

Exhibit E, Page 2

 

 

EXHIBIT F

 

TENANT IMPROVEMENTS LETTER

 

[***]

 

Exhibit F, Page 1

 

 

Schedule F-1

 

[Suite 150 Space Plan]

 

[***]

 

Exhibit F, Page 2

 

 

Schedule F-1

 

[Suite 220 Space Plan]

 

[***]

 

Exhibit F, Page 3

 

 

EXHIBIT H

 

FORM SNDA

 

[***]

 

Exhibit H, Page 1

 

 

EXHIBIT I

 

ASSUMED RENT TABLE

 

[***]

 

Exhibit I, Page 1

 

 

EXHIBIT J

 

LANDLORD’S AGREEMENT

 

[***]

Exhibit J, Page 1

 